Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 1 of 25
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 2 of 25




                EXHIBIT A
                                                      Case 16-10527-MFW           Doc 4351         Filed 11/28/18      Page 3 of 25


                                                                                       Exhibit A
                                                                                 Core/2002 Service List
                                                                                Served via Electronic Mail


                      DESCRIPTION                               CREDITOR NAME                          CREDITOR NOTICE NAME                                   EMAIL
                                                                                                                                           sal.aloia@gsocap.com;
  Senior Noteholder                                   280 FUNDING I                                Alice Taormina                          alice.taormina@gsocap.com
                                                                                                                                           ams@saccullolegal.com;
                                                                                                   Anthony M. Saccullo & Thomas H.         kovach@saccullolegal.com;
  Counsel for OLP Greenwood Village Co Inc.           A M Saccullo Legal, LLC                      Kovach                                  JKoevary@olshanlaw.com
  Counsel for Miami-Dade County Tax Collector’s
  Office                                              Abigail Price-Williams                       Miami-Dade County Attorney              cao.bkc@miamidade.gov
  Counsel for Quarry Place                            Aframe & Barnhil P.A.                        Carl D. Aframe Esq.                     aframe@aframebarnhill.com
  Counsel to Public Storage, a Marland Real Estate    Allen Matkins Leck Gamble Mallory &
  Investment Trust                                    Natsis LLP                                   Ivan M. Gold, Esq.                      igold@allenmatkins.com
                                                                                                   David A. Zdunkewicz, Ashley L.          dzdunkewicz@andrewskurth.com;
  Counsel to Champion Energy Servicess LLC            ANDREWS KURTH KENYON LLP                     Gargour                                 ashleygargour@andrewskurth.com
  Counsel to HCL America, Inc.                        Archer & Greiner, P.C.                       Alan M Root                             aroot@archerlaw.com
  Counsel to HCL America, Inc.                        Archer & Greiner, P.C.                       Jerrold S. Kulback, Esq                 jkulback@archerlaw.com
  Counsel for Creditor, LINTON 510, LLC               Arnstein & Lehr LLP                          Phillip M. Hudson III and               pmhudson@arnstein.com
  Counsel for Bank of America, N.A., Administrative
  Agent and Collateral Agent under the Second
  Amended and Restated Credit Agreement, dated as                                                  Gregory A. Taylor & Benjamin W.         gtaylor@ashby-geddes.com; bkeenan@ashby-
  of May 17, 2012                                     Ashby & Geddes, P.A.                         Keenan, Esq.                            geddes.com
  Counsel for Champion Energy Services, LLC and       Attorney for Champion Energy Services,
  Champion Energy, LLC                                LLC                                          Erica Akerman                           erica.akerman@champion.energy
  Attorneys for Washington State Department of Fish   Attorneys for Washington State               Robert W. Ferguson & Martha F.
  and Wildlife                                        Department Fish and Game                     Wehling                                 marthaw@atg.wa.gov; fwdef@atg.wa.gov
  Counsel for Comenity                                Bailey Cavalieri LLC                         Matthew T. Schaeffer                    Matthew.Schaeffer@baileycavalieri.com
  Counsel for Comenity                                Bailey Cavalieri LLC                         Robert B. Berner                        Robert.Berner@baileycavalieri.com
  Counsel for Harman International Industries,                                                     Christopher J. Giaimo, Dena S.
  Incorporated                                        Baker & Hostetler LLP                        Kessler, Esq.                           dkessler@bakerlaw.com

  Attorneys for Federal Realty Investment Trust and
  MetroNational Corporation, Brixmore Property
  Group Inc. and Metropolitan Life Insurance
  Company                                             Ballard Spahr LLP                            Attn David L. Pollack, Esquire          pollack@ballardspahr.com
  Attorneys for Federal Realty Investment Trust,
  MetroNational Corporation, Brixmore Property
  Group Inc., Lake Square LP and DiSanto Priest &
  Co., as Owner Trustee,
  SDC/PACIFIC/YOUNGMAN/ - Santa Ana,
  Partnership, Sphear Investments, LLC,
  Metropolitan Life Insurance Company, and                                                         Attn Matthew Summers, Esquire &         summersm@ballardspahr.com;
  Mansfield Investments, Inc.                         Ballard Spahr LLP                            Leslie Heilman, Esquire                 heilmanl@ballardspahr.com

  Attorneys for Landlord Creditors AGC Pacific Coast
  Plaza LLC, ARC CLORLFL001, LLC, ARC
  SRTULOK001, LLC, ARC TSKCYMO001, LLC,
  C.E. John Company, Inc., Centennial Real Estate
  Company, LLC, CenterCal Properties, LLC,
  Deutsche Asset & Wealth Management, EDENS,
  Foursquare Properties, MO Gold River, LLC,
  Starwood Retail Partners LLC, The Macerich
  Company, The Prudential Insurance Company of
  America, UCR Asset Services, West Valley
  Properties, Inc., and Yorktown Holdings, LLC       Ballard Spahr LLP                             c/o Dustin P. Branch, Esq.              branchd@ballardspahr.com

  Counsel for KRG Portofino LLC, KRG Port St. Lucie
  Landing LLC, KRG Fort Myers Colonial Square
  LLC, KRG Lake St. Louis Hawk Ridge LLC,
  Carousel Center Company LP, Holyoke Mall
  Company LP and Washing Commons NewCo LLC            Barclay Damon LLP                            Kevin M Newman                          knewman@barclaydamon.com
  Counsel to CSM Park Place Limited Partnership,
  L.L.L.P. and CSM Investors, Inc.                    Barnes & Thornburg LLP                       Connie Lahn, Esq.                       Connie.Lahn@btlaw.com
  Counsel to CSM Park Place Limited Partnership,
  L.L.L.P., CSM Investors, Inc. and Trends
  International, LLC Counsel to Shock Doctor, Inc.,
  McDavid, Inc. (d/b/a United Sports Brands, Nathan
  Sports, and Cutters Gloves), and BrightView
  Enterprise Solutions, f/k/a Brickman Facilities                                                  David M. Powlen, Esq. & Kevin G.        David.Powlen@btlaw.com;
  Solutions                                           Barnes & Thornburg LLP                       Collins, Esq.                           Kevin.Collins@btlaw.com
  Counsel to Trends International, LLC                Barnes & Thornburg LLP                       Michael K. McCrory                      Michael.McCrory@btlaw.com
  Attorneys For Rocket Fuel, Inc.                     Barnes & Thornburg LLP                       Paul Laurin, Esq.                       PLaurin@btlaw.com
                                                                                                   GianClaudio Finizio, Esq. & Gregory     gfinizio@bayardlaw.com;
  Counsel for XS Commerce                             Bayard, P.A.                                 J. Flasser, Esq.                        gflasser@bayardlaw.com
                                                                                                   Neil B. Glassman & GianClaudio          nglassman@bayardlaw.com;
  Counsel for CCF PCG Escondido, LLC                  Bayard, P.A.                                 Finizio, Esq.                           gfinizio@bayardlaw.com
                                                                                                   Scott D. Cousins, Esquire and Justin    scousins@bayardlaw.com;
  Counsel for KEK Realty, LLC                         Bayard, P.A.                                 R. Alberto, Esquire                     jalberto@bayardlaw.com
  Counsel for Sphear Investments, LLC                 Beall & Burkhardt, APC                       Eric W. Burkhardt                       Eric@BeallandBurkhardt.com
  Counsel to TFG #201, a California Limited           Benesch, Friedlander, Coplan & Aronoff       Michael J. Barrie, Esquire & Kevin M.   mbarrie@beneschlaw.com;
  Partnership                                         LLP                                          Capuzzi, Esquire                        kcapuzzi@beneschlaw.com



In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                   1 of 9
                                                         Case 16-10527-MFW            Doc 4351       Filed 11/28/18        Page 4 of 25


                                                                                         Exhibit A
                                                                                   Core/2002 Service List
                                                                                  Served via Electronic Mail


                      DESCRIPTION                                   CREDITOR NAME                        CREDITOR NOTICE NAME                                 EMAIL
                                                                                                     Robert J. Keach & Michael A.          rkeach@bernsteinshur.com;
  Attorneys for Mission Products Holdings Inc.           Bernstein, Shur, Sawyer & Nelson            Siedband                              msiedband@bernsteinshur.com
  Counsel to the Exton/Whiteland Devco                   Bielli & Klauder, LLC                       David M. Klauder                      dklauder@bk-legal.com
  Counsel for IA Boynton Beach Congress, LLC, IA
  San Antonio Stone Ridge L.L.C., IA League City
  Victory Lakes L.P. and Inland American South                                                       Ian Connor Bifferato, Esq. & Thomas
  Frisco Village LLC                                     Bifferato LLC                               F. Driscoll III, Esq.               cbifferato@bifferato.com; tdriscoll@bifferato.com
  Attorneys for Icy-Hot Hydration, LLC and Lifeline
  First Aid, LLC                                         Black Helterline LLP                        Britta E. Warren                      bew@bhlaw.com
                                                                                                     Bonnie Glantz Fatell, Esq & Alan M.   Fatell@BlankRome.com;
  Attorneys for Under Armour, Inc.                       Blank Rome LLP                              Root, Esq                             Root@BlankRome.com
  Attorneys for Kin Properties, Inc.; Gaitsan Limited
  Partnership; Pasan Trust; Jefan Trust; Esue Trust;
  and Hall Properties Company                            Blank Rome LLP                              Jeffrey Rhodes, Esquire               JRhodes@BlankRome.com
  Attorneys for eBay Enterprise, Inc.                    Blank Rome LLP                              Joel Charles Shapiro, Esquire         Shapiro-JC@BlankRome.com
  Attorneys for eBay Enterprise, Inc., Kin Properties,
  Inc., Gaitsan Limited Partnership, Pasan Trust,
  Jefan Trust, Esue Trust, and Hall Properties
  Company                                                Blank Rome LLP                              Victoria A. Guilfoyle, Esquire        Guilfoyle@BlankRome.com
                                                                                                     Wanda Borges, Esq. & Cristina         wborges@borgeslawllc.com;
  Attorneys for Hi-Tec Sports USA, Inc.             Borges & Associates, LLC                         Lipan, Esq.                           clipan@borgeslawllc.com
  Attorney for Doug Belden, Hillsborough County Tax
  Collector                                         Brian T. FitzGerald, Esq.                        Senior Assistant County Attorney      fitzgeraldb@hillsboroughcounty.org
                                                                                                                                           mark.levy@brinkleymorgan.com;
  Attorney for Creditor, Ocean Drive Clevelander, Inc. Brinkley Morgan                               Mark A. Levy                          sandra.gonzalez@brinkleymorgan.com
  Attorneys for SAP Industries, Inc.                   Brown & Connery, LLP                          Donald K. Ludman                      dludman@brownconnery.com
  Counsel to Microsoft                                 BROWN McGARRY NIMEROFF LLC                    Jami B. Nimeroff                      jnimeroff@bmnlawyers.com

  Counsel for (A) Wilmington Savings Fund Society,
  FSB as Administrative Agent and Collateral Agent
  per Credit Agreement 5/3/06 and amended 11/16/10
  (B) certain Term Lenders per Credit Agreement                                                                                            rstark@brownrudnick.com;
  5/3/06 and amended 11/16/10                      Brown Rudnick LLP                                 Robert Stark, Bennett Silverberg      bsilverberg@brownrudnick.com
  Counsel for Wilmington Savings Fund Society, FSB
  as Admin Agent ("WSFS")                          Brown Rudnick LLP                                 Steven B Levine                       slevine@brownrudnick.com
                                                   Buchalter Nemer, A Professional
  Attorneys for Oracle America, Inc.               Corporation                                       Shawn M. Christianson, Esq.           schristianson@buchalter.com
  Counsel to Implus Foot Care, LLC                 Buchanan Ingersoll & Rooney PC                    Mary F. Caloway                       mary.caloway@bipc.com
  Counsel to Implus Foot Care, LLC                 Buchanan Ingersoll & Rooney PC                    Terry Shulsky                         terry.shulsky@bipc.com
  Counsel for XS Commerce                          Cahill & Campitiello                              Larry Campitiello, Esq.               lcampitiello@cahillcampitiello.com

  Counsel to Greentree Plaza 06, LLC and Shops at
  Cicero 13 A, LP                                        Cairncross & Hempelmann, P.S.               John R. Rizzardi, Esquire             jrizzardi@cairncross.com
  Counsel to O2Cool, LLC                                 Campbell & Levine, LLC                      Mark T. Hurford, Esquire              mhurford@camlev.com

  Attorneys for The Summit at Gravois Bluffs, L.L.C.     Carmody MacDonald P.C.                      Attention John E. Hilton             jeh@carmodymacdonald.com
  Attorneys for Sons Riverhead, LLC and Serota                                                       Attn Richard J. McCord, Esq. & Carol rmccord@certilmanbalin.com;
  Brooktown, III, LLC ("Serota")                         Certilman Balin Adler & Hyman, LLP          A. Glick, Esq.                       cglick@certilmanbalin.com
  Counsel for IA Boynton Beach Congress, LLC, IA
  San Antonio Stone Ridge L.L.C., IA League City
  Victory Lakes L.P. and Inland American South
  Frisco Village LLC                                     Chapman and Cutler LLP                      James P. Sullivan, Esq.               jsulliva@chapman.com
  Attorneys for Venture Products, LLC                    Chiesa Shahinian & Giantomasi PC            Attn Scott A. Zuber, Esq.             szuber@csglaw.com
  Counsel for SGS Sports Inc, Gordini USA Inc, La
  Habra Associates, Ameriform Acquisition Company,
  LLC d/b/a KL Industries, SP Images, Inc., Icy-Hot
  Hydration, LLC and Lifeline First Aid, LLC, I & G                                                                                      chipman@chipmanbrown.com;olivere@chipman
  Direct Real Estate 33k, LP                             Chipman Brown Cicero & Cole LLP             William E Chipman Jr Mark D Olivere brown.com
  Counsel for Wells Fargo Bank, National
  Association, FILO Agent under the Second
  Amendment to Second Amended and Restated
  Credit Agreement, dated as of November 3, 2015         Choate, Hall & Stewart LLP                  Kevin Simard                          ksimard@choate.com
                                                                                                     Daniel K. Astin & John D.
                                                                                                     McLaughlin, Jr. & Joseph J.
  Attorneys for Pure Fix Cycles, LLC                     Ciardi Ciardi & Astin                       McMahon, Jr.                          jmcmahon@ciardilaw.com
  Town of North Haven                                    Ciulla & Donofrio, LLP                      Jeffrey M. Donofrio                   jdonofrio@cd-LLP.com
  Counsel for Ramco-Gershenson, Properties LP,
  Janaf Shopping Center LLC, U.S. 41 & I 285
  Company LLC, Bayshore Town Center LLC, Edens
  Plaza, Randhurst Improvements, LLC and Burbank
  Realty Company, LLC                                    Clark Hill PLC                              David M. Blau & Paul S. Magy          dblau@clarkhill.com; pmagy@clarkhill.com
  Counsel to Vestar DRM-OPCO LLC, Vestar Bowles
  Crossing LLC, and Rosebud SA Camelback One,
  LLC                                                    Clark Hill PLC                              David M. Blau, Esq.                   dblau@clarkhill.com




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                     2 of 9
                                                      Case 16-10527-MFW            Doc 4351         Filed 11/28/18      Page 5 of 25


                                                                                      Exhibit A
                                                                                Core/2002 Service List
                                                                               Served via Electronic Mail


                    DESCRIPTION                                  CREDITOR NAME                          CREDITOR NOTICE NAME                                   EMAIL
  Counsel for Ramco-Gershenson, Properties LP,
  Janaf Shopping Center LLC, U.S. 41 & I 285
  Company LLC, Bayshore Town Center LLC, Edens
  Plaza, Randhurst Improvements, LLC and Burbank
  Realty Company, LLC                                 Clark Hill PLC                                Karen M Grivner                        kgrivner@clarkhill.com
  Counsel to Vestar DRM-OPCO LLC, Vestar Bowles
  Crossing LLC, and Rosebud SA Camelback One,
  LLC                                                 Clark Hill PLC                                Karen M. Grivner, Esq.                 kgrivner@clarkhill.com
  Counsel for Arden Way, LLC and Arden Way No. 2,
  LLC                                                 Coblentz, Patch, Duffy & Bass LLP             Gregg M. Ficks, Esquire                gficks@coblentzlaw.com
  Counsel to 777 Tamalpais Drive, Inc.                Colliers International                        c/o Monty Stephens                     monty.stephens@colliers.com
                                                                                                    David A. Newby, Esquire & John S.
  Counsel to Boyt Harness Company, LLC                Coman & Anderson, P.C.                        Delnero, Esquire                       DNewby@ComanAnderson.com
  Creditor Office of Unemployment Compensation
  Tax Services, Department of Labor and Industry,
  Commonwealth of Pennsylvania, Through its
  Authorized Agendt, Linda Mitten                     Commonwealth of Pennsylvania                  Linda Mitten                           ra-li-ucts-bankrupt@state.pa.us
                                                      Connecticut General Life Insurance
  Senior Noteholder                                   Company                                       Edward Lewis                           edward.lewis@cigna.com
  Attorneys for RPAI Retail Properties of America,
  Inc. and Public Storage; U.S. Reif Joliet SC Fee,
  LLC; Capital Center, Inland Western Entities per                                                  Karen C. Bifferato, Esq & Kelly M.     kbifferato@connollygallagher.com;
  Exh A to DN 137                                     Connolly Gallagher LLP                        Conlan, Esq.                           kconlan@connollygallagher.com
  Counsel to Easton Baseball / Softball Inc., Bauer
  Hockey, Inc., Performance Lacrosse Group Inc.,
  and BPS Diamond Sports Inc.                         Cozen O Connor                                Mark E. Felger & Keith L. Kleinman     mfelger@cozen.com; kkleinman@cozen.com

  Counsel to Sri Ten City Center, LLC                 Cozen O Connor                                Thomas G. Wallrich & Joel D. Nesset    twallrich@cozen.com; jnesset@cozen.com
                                                                                                    Mark A. Rabinowitz, Esq. and Jack J.
  Counsel to KEK Realty, LLC                          Cozen O'Connor                                Carriglio, Esq.                        mrabinowitz@cozen.com; jcarriglio@cozen.com
  Senior Noteholder                                   Credit Suisse Anlagestiftung 2.SAÜLE          Roland Roffler                         pgadmin@partnersgroup.com
                                                                                                    Christopher P. Simon & Kevin S.
  Counsel for Broadstone Land, LLC                Cross & Simon, LLC                                Mann                                   csimon@crosslaw.com; kmann@crosslaw.com
  Counsel to Chicago Cubs Baseball Club, LLC      Cross & Simon, LLC                                Christopher P. Simon, Esquire          csimon@crosslaw.com
  Counsel to Boyt Harness Company, LLC, Greentree
  Plaza 06, LLC and Shops at
  Cicero 13 A, LP                                 Cross & Simon, LLC                                Joseph Grey, Esquire               jgrey@crosslaw.com
                                                                                                                                       fwhitaker@cwlawyers.com;
  Attorneys for American Southwest Venture II         Cummins & White, LLP                          Fred M. Whitaker, P.C. & Iman Reza ireza@cwlawyers.com
  Counsel for Castlewood                              Davidoff Hutcher & Citron LLP                 David H. Wander, Esq.              dhw@dhclegal.com

  Counsel to Kukui Grove Center Investment Group,                                                   Hugh McCullough, Esq. and Lauren       hughmccullough@dwt.com;
  Inc. and Maui Marketplace Investment Group, Inc.    Davis Wright Tremaine LLP                     Dorsett, Esq.                          laurendorsett@dwt.com

  DDR Southeast East Hanover, L.L.C., BRE DDR
  BR Nature Coast FL LLC, DDR Homestead LLC,
  BRE DDR Lake Brandon Village LLC, BRE DDR
  Flatacres Marketplace LLC, BRE DDR Shoppers
  World LLC, DDR MCH West LLC, DDR Winter
  Garden LLC, DDR Tucson Spectrum II LLC, DDR
  Perimeter Pointe LLC, BFW/PIKE Associates, LLC,
  BG Monmouth, LLC, DDR Miami Avenue, LLC,
  DDR Southeast Cascades, L.L.C., DDR Nampa
  LLC and BRE DDR Crocodile Falcon Ridge Town
  Center I LLC (collectively, the “DDR Landlords”) DDR Corp.                                        Renee B. Weiss, Esquire                RWeiss@ddr.com
                                                                                                                                           rfhahn@debevoise.com;
                                                                                                    Richard F. Hahn, Wendy B. Reilly,      wbreilly@debevoise.com;
  Counsel to Rothschild                               DEBEVOISE & PLIMPTON LLP                      Erica S. Weisgerber                    eweisgerber@debevoise.com
  US Dept of Justice                                  Delaware Dept of Justice                      Attn Bankruptcy Dept                   attorney.general@state.de.us
                                                                                                    Division of Corporations, Franchise
  DE Secretary of State                               Delaware Secretary of State                   Tax                                    dosdoc_bankruptcy@state.de.us
  DE State Treasury                                   Delaware State Treasury                                                              statetreasurer@state.de.us
  Counsel for Catalina Marketing Corporation          DLA Piper LLP                                 David E. Avraham, Esq.                 david.avraham@dlapiper.com
  Counsel for Catalina Marketing Corporation          DLA Piper LLP                                 Stuart M. Brown                        stuart.brown@dlapiper.com
                                                                                                                                           schnabel.eric@dorsey.com
                                                                                                    Eric Lopez Schnabel & Robert W.        mallard.robert@dorsey.com
  Counsel to AX Oakdale Village, L.P.                 Dorsey & Whitney (Delaware) LLP               Mallard & Alessandra Glorioso          glorioso.alessandra@dorsey.com
                                                                                                    Andrew J. Flame & Joseph N.            andrew.flame@dbr.com;
  Attorneys for USM, Inc.                             Drinker Biddle & Reath LLP                    Argentina, Jr.                         joseph.argentina@dbr.com
  Counsel to PAC Finance 1, LLC                       Drinker Biddle & Reath LLP                    Howard A. Cohen                        howard.cohen@dbr.com
  Counsel to PAC Finance 1, LLC                       Drinker Biddle & Reath LLP                    Marita S. Erbeck, Esq.                 marita.erbeck@dbr.com

  Counsel for Castle & Cooke Corona Crossing, LLC     Drinker Biddle & Reath LLP                    Steven K. Kortanek                     steven.kortanek@dbr.com
                                                                                                    Benjamin E. Marcus & Jeremy F.
  Attorney for Filmar USA, Inc.                       Drummond Woodsum                              Fischer                                bmarcus@dwmlaw.com; jfischer@dwmlaw.com
  Counsel for Terranomics Crossroads Associates,      Dunn Carney Allen Higgins & Tongue
  L.P.                                                LLP                                           Kenneth S. Antell                      kantell@dunncarney.com




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                    3 of 9
                                                           Case 16-10527-MFW           Doc 4351         Filed 11/28/18       Page 6 of 25


                                                                                           Exhibit A
                                                                                     Core/2002 Service List
                                                                                    Served via Electronic Mail


                      DESCRIPTION                                     CREDITOR NAME                         CREDITOR NOTICE NAME                                  EMAIL
  Attorneys for Landlord E.P. & G. Properties No. 5,
  LLC                                                      E.P. & G. Properties No. 5, LLC              c/o Marcia E. Gerston, Esq.           mgerston@greenfieldlaw.com
  Counsel for Zurich American Insurance Company
  (Surety), its subsidiaries and affiliate                 Eckert Seamans Cherin & Mellott, LLC         Karen Lee Turner, Esquire             kturner@eckertseamans.com
                                                           Eiseman Levine Lehrhaupt &
  Counsel for Pinetree                                     Kakoyiannis, P.C.                            Laurence May, Esq.                    LMay@eisemanlevine.com
  Counsel to Colosseum Athletic, Corp., Supreme
  Internatinal, LLC, Perry Ellis International, Inc. and                                                Rafael X. Zahralddin-Aravena & Eric   rxza@elliottgreenleaf.com;
  Perry Ellis Menswear, LLC                                Elliot Greenleaf, PC                         M. Sutty                              ems@elliottgreenleaf.com
                                                                                                                                              wfactor@wfactorlaw.com;
  Attorneys for VHTL, LLC                                  Factorlaw                                    William J. Factor & Sara E. Lorber    slorber@wfactorlaw.com
  Attorneys for Centennial Data Group, LLC                 Faegre Baker Daniels LLP                     Bradford E. Dempsey                   brad.dempsey@faegrebd.com
  Counsel to AX Oakdale Village, L.P.                      Fafinski Mark & Johnson, P.A.                Lorie A. Klein                        lorie.klein@fmjlaw.com

  Attorneys For Creditor Wildhorse Steamboat, LLC          Fairfield and Woods, P.C.                    Caroline C. Fuller                    cfuller@fwlaw.com
  Counsel to Chicago Cubs Baseball Club, LLC               Foley & Lardner LLP                          Michael J. Small, Esquire             msmall@foley.com
  Counsel for The Stadium Chair Company, LLC               Foulston Siefkin LLP                         Shannon D. Wead, Esq.                 swead@foulston.com
                                                                                                                                              jschlerf@foxrothschild.com;
  Counsel to Haines Center-Burlington, L.L.C.              Fox Rothschild LLP                           Jeffrey M. Schlerf, Esq.              lbird@foxrothschild.com
                                                                                                        Joseph E. Shickich, Jr., Maria A.     jshickich@foxrothschild.com;
  Counsel to Microsoft                                     FOX ROTHSCHILD LLP                           Milano                                mamilano@foxrothschild.com
  Counsel for Kmart Corporation                            Fox Rothschild LLP                           L. John Bird, Esq.                    lbird@foxrothschild.com
  Counsel to Sun Life Assurance Company of
  Canada, Landlord for Store No. 709, Eden Prairie,
  MN                                                       Fox Rothschild LLP                  Magdalena Schardt                              mschardt@foxrothschild.com
  Counsel to Microsoft                                     FOX ROTHSCHILD LLP                  Margaret M. Manning                            mmanning@foxrothschild.com
                                                                                               Neal J. Levitsky, Esq. Seth A.                 nlevitsky@foxrothschild.com;
                                                                                               Niederman, Esq. Courtney A.                    sniederman@foxrothschild.com;
  Counsel to Yusen Logistics (Americas) Inc.          Fox Rothschild LLP                       Emerson, Esq.                                  cemerson@foxrothschild.com
  Counsel for Kmart Corporation                       Fox Rothschild LLP                       Richard M. Meth, Esq.                          rmeth@foxrothschild.com
  Counsel to Aurora Marketplace L.P., Greenfield L.P.                                          Joseph D. Frank & Jeremy C.
  and Bricktown Square LLC                            FrankGecker LLP                          Kleinman                                       jfrank@fgllp.com; jkleinman@fgllp.com
  Attorneys for AEI Fund Management, Inc.             Fredrikson & Byron, P.A.                 John M. Koneck                                 jkoneck@fredlaw.com
                                                      Fried, Frank, Harris, Shriver & Jacobson Brad Eric Scheler, Esq & Peter B.              Brad.Scheler@friedfrank.com;
  Attorneys for Under Armour, Inc.                    LLP                                      Siroka, Esq                                    Peter.Siroka@friedfrank.com
  Counsel for La Habra Associates                     Friedman Law Group, P.C.                 J. Bennett Friedman                            jfriedman@flg-law.com
  Counsel for the Retail Equation, Inc.               Frost Brown Todd LLC                     Ronald E. Gold                                 rgold@fbtlaw.com
  Counsel for WP Glimcher Inc. (“WP Glimcher”), CP
  Pembroke Pines, LLC, and Macy’s West Stores,                                                 Ronald E. Gold, Esq. & Douglas L.
  Inc.                                                Frost Brown Todd LLC                     Lutz                                           rgold@fbtlaw.com; dlutz@fbtlaw.com
  Gaiam / Fit for Life                                Gaiam / Fit for LIfe                     Lee Anchin                                     leea@ffl-group.com
  Counsel for Jarden Corporation, The Coleman
  Company Inc., K-2 Corporation, Rawlings Sporting
  Goods Co., and Marker Volkl USA, Inc.               Gellert Scali Busenkell & Brown, LLC     Michael G. Busenkell, Esquire                  mbusenkell@gsbblaw.com
  Counsel for Agron, Inc., Rip Curl, Performance
  Apparel Corp, Ogio International, Inc. and J.J.’s
  Mae, Inc. d/b/a Rainbeau, Arden Way, LLC and                                                 Ronald S. Gellert, Esquire &
  Arden Way No. 2, LLC                                Gellert Scali Busenkell & Brown, LLC     Margaret F. England, Esquire                   mengland@gsbblaw.com; rgellert@gsbblaw.com
  Counsel for GGP Limited Partnership, as Agent       GGP Limited Partnership, as Agent        Kristen N. Pate                                ggpbk@ggp.com
                                                                                               Mark B. Conlan, Esq. Brett S.                  mconlan@gibbonslaw.com;
  Counsel for Mill Creek Mall, LLC                    Gibbons P.C.                             Theisen, Esq.                                  btheisen@gibbonslaw.com
  Counsel for Mill Creek Mall, LLC                    Gibbons P.C.                             Natasha M. Songonuga, Esq.                     nsongonuga@gibbonslaw.com
  Counsel to FTT Village Fair North, LLC              Gilbert Bird Law Firm PC                 Ryan J. Bird                                   rbird@gilbertbirdlaw.com

  Attorneys for Creditor, EastPoint Sports, Ltd., L.L.C.   Giordano, Halleran & Ciesla, P.C.            Attn: Donald F. Campbell, Esq.        dcampbell@ghclaw.com
  Attorneys for PB IL OREO, LLC                            Goldstein & McClintock, LLLP                 Harold D. Israel, Esq.                haroldi@goldmclaw.com
  Attorneys for PB IL OREO, LLC                            Goldstein & McClintock, LLLP                 Maria Aprile Sawczuk, Esq.            marias@restructuringshop.com
  Counsel to CIM/PICO, L.P.                                Goodkin & Lynch LLP                          Michael A. Shakouri, Esq.             mshakouri@goodkinlynch.com
  Counsel for MK Kapolei Commons LLC and MK
  Kona Commons LLC                                         Goodsill Anderson Quinn & Stifel             Johnathan C. Bolton, Esq.             jbolton@goodsill.com
  Counsel to Warwick Mall OP L.L.C., Gateway-DC
  Properties, Inc. OWRF Baybrook LLC, SPG
  Arsenal, L.P., OCW Retail - Nashua, LLC, and BP                                                       Douglas B. Rosner, Esq. & Vanessa     drosner@goulstonstorrs.com;
  Watertown Retail LLC                                     Goulston & Storrs PC                         P. Moody, Esq.                        vmoody@goulstonstorrs.com
  Counsel for Creditor Escalade, Inc. (“Escalade”)         Graydon Head & Ritchey LLP                   J. Michael Debbeler, Esq.             mdebbeler@graydon.com
  Counsel for Trainingmask, LLC                            Greenberg Traurig, LLP                       Alan J. Brody, Esq.                   brodya@gtlaw.com
  Counsel for Trainingmask, LLC, HC Niles
  Developers, LLC, Hobart Investors Limited
  Partnership, Clark Street Investors, LLC, Next
  Gateway, LLC, Schaumburg Associates, Prairie
  Point Station LLC, W-PT, Arvada VII, L.L.C., W/A
  SVT Holdings VI, L.L.C., Walton Foothills Holdings,
  VI, L.L.C., United Parcel Service, Inc. and W-PT
  PRAIRIE STONE VII, LLC                                   Greenberg Traurig, LLP                       Dennis A. Meloro, Esq.                melorod@gtlaw.com
  Attorneys for United Parcel Service, Inc.                Greenberg Traurig, LLP                       John D. Elrod                         ElrodJ@gtlaw.com




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                        4 of 9
                                                       Case 16-10527-MFW           Doc 4351         Filed 11/28/18           Page 7 of 25


                                                                                        Exhibit A
                                                                                  Core/2002 Service List
                                                                                 Served via Electronic Mail


                     DESCRIPTION                                  CREDITOR NAME                          CREDITOR NOTICE NAME                                   EMAIL
  Counsel for HC Niles Developers, LLC, Hobart
  Investors Limited Partnership, Clark Street
  Investors, LLC, Next Gateway, LLC, Schaumburg
  Associates, Prairie Point Station LLC, W-PT,
  Arvada VII, L.L.C., W/A SVT Holdings VI, L.L.C.,
  Walton Foothills Holdings, VI, L.L.C. and W-PT
  PRAIRIE STONE VII, LLC                               Greenberg Traurig, LLP                       Nancy A. Peterman, Esq.                 petermann@gtlaw.com
                                                       GSO Domestic Capital Funding LLC                                                     sal.aloia@gsocap.com;
  Senior Noteholder                                    (Mez GSO DOM CAP)                            Alice Taormina                          alice.taormina@gsocap.com
                                                                                                                                            sal.aloia@gsocap.com;
  Senior Noteholder                                    GSO Special Situations Fund LP               Alice Taormina                          alice.taormina@gsocap.com
                                                       GSO Special Situations Overseas                                                      sal.aloia@gsocap.com;
  Senior Noteholder                                    Master Fund Ltd.                             Alice Taormina                          alice.taormina@gsocap.com
                                                       GSO Targeted Opportunity Master                                                      sal.aloia@gsocap.com;
  Senior Noteholder                                    Partners L.P.                                Alice Taormina                          alice.taormina@gsocap.com
  Counsel to Waterbury Phoenix, LLC                    Halloran & Sage LLP                          Craig I. Lifland, Esq.                  Lifland@halloransage.com
  Counsel for James Campbell Company LLC               Hanson Bridgett LLP                          Nancy J Newman                          nnewman@hansonbridgett.com
  Attorneys for Lightman South Lake Co., LLC and       Harkavy Shainberg Kaplan & Dunstan
  Retail Managemet Co., LLC                            PLC                                          Derek E. Whitlock, Esq.                 dwhitlock@harkavyshainberg.com
                                                                                                    Wendy Kinsella, Esq. & Lee E.           wkinsella@harrisbeach.com;
  Attorneys for E&B Giftware LLC                       Harris Beach PLLC                            Woodward, Esq.                          bkemail@harrisbeach.com
  Attorneys for Golf and Tennis Pro Shop, Inc. d/b/a
  PGA TOUR Superstore                                  Hartman Simons & Wood LLP                    Sam R. Arden, Esq.                      sam.arden@hartmansimons.com
  Counsel for Broadstone Land, LLC                     Hefner, Stark & Marois, LLP                  Howard S. Nevins, Esq.                  hnevins@hsmlaw.com
  Attorneys for FGX International Inc.                 Hinckley Allen                               Jennifer V. Doran, Esquire              jdoran@hinckleyallen.com

  Co-Counsel for the Metropolitan Football Stadium                                                  Christopher R. Donoho, III & Vivian
  District & CCF PCG Escondido, LLC                    Hogan Lovells US LLP                         Ban                                     chris.donoho@hoganlovells.com
  Attorneys for Regional Joint Ventures, LLC           Hoge, Fenton, Jones & Appel, Inc.            Sblend A Sblendorio                     sblend.sblendorio@hogefenton.com
  Attorneys for Babolat vs North America,
  Inc.                                                 Holland & Hart LLP                           Risa Lynn Wolf-Smith                    rwolf@hollandhart.com
  Attorneys for DiSanto Priest & Co.,
  as Owner Trustee                                     Holland & Knight LLP                         Joaquin J. Alemany                      joaquin.alemany@hklaw.com
  Counsel for Mill Creek Mall, LLC                     Horowitz, Rubino & Patton                    D. Mark Leonard, Esq.                   mark.leonard@hrplaw.com
  Counsel to O2Cool, LLC                               Horwood Marcus & Berk Chartered              Jason M. Torf, Esquire.                 jtorf@hmblaw.com
                                                                                                    Gary W. Kuc, County Solicitor &
                                                                                                    Kristen Bowen Perry, Assistant
  Counsel for Howard County                            Howard County Office of Law                  County                                  kperry@howardcountymd.gov
  Attorneys for GRE Broadmoor, LLC                     Hunton & Williams LLP                        Gregory G. Hesse                        ghesse@hunton.com
  Creditor and Party-In-Interest                       IBM Corporation                              Attn: Marie-Josee Dube                  mjdube@ca.ibm.com
  IRS                                                  Internal Revenue Service                     Attn Susanne Larson                     SBSE.Insolvency.Balt@irs.gov
  Attorneys for J.J's Mae, Inc., d/b/a Rainbeau        J.J's Mae, Inc. d/b/a Rainbeau               c/o Gregg M. Ficks                      gficks@coblentzlaw.com
  Counsel to Bite Tech, Inc. (BTI)                     Kelley Business Law                          Shane R. Kelley, Esq.                   shane@kelleybusinesslaw.com
  Counsel to DDR Corp., GGP Limited Partnership,                                                                                            KDWBankruptcyDepartment@kelleydrye.com;
  National Retail Properties, Regency Centers                                                       Robert L. LeHane, Esq. & Gilbert R.     rlehane@kelleydrye.com;
  Corporation, Rouse Properties, Inc. and Winwalk                                                   Saydah Jr., Esq & Jennifer D.           gsaydah@kelleydrye.com;
  Realty, LLC                                          Kelley Drye & Warren LLP                     Raviele, Esq.                           jraviele@kelleydrye.com
                                                       Ken Burton Jr., Manatee County Tax           Vicky Zartman, CFCA, Legal and
  Creditor Ken Burton , Jr., Manatee Tax Collector     Collector                                    Collection Support Specialist II        vickyz@taxcollector.com
                                                       Kern County Treasurer and Tax Collector
  Treasurer/Tax Collector for the County of Kern       Office                                  Attn: Bankrtuptcy Division                   bankruptcy@co.kern.ca.us
  Attorneys for Twins Ballpark, LLC                    Kohner, Mann & Kailas, S.C.             Attn Samuel C. Wisotzkey                     swisotzkey@kmksc.com
                                                                                               Michael A. Condyles, Esq. and                michael.condyles@kutakrock.com;
  Counsel for Whitestone REIT                          Kutak Rock LLP                          Jeremy S. Williams, Esq.                     jeremy.williams@kutakrock.com
  Attorneys for Marina Pacifica, LLC; NMMS – Twin
  Peaks, LLC; Terra Nova, LP                           Landsberg Law, APC                           Ian S. Landsberg                        ian@landsberg-law.com
  Counsel for DeRito Talking Stick South, LLC,
  successor to De Rito Pavilions 140 L.L.C.            Lane & Nach, P.C.                            Adam B. Nach                            adam.nach@lane-nach.com
  Counsel to Claimants West Vail Mall Corp., Gart
  Real Estate Company LLP, 1000 BDWY Co., LLP,
  Najem Co., LLP and 1001 Lincoln Limited Liability
  Company, Corundum                                    Laufer and Padjen LLC                        Joel Laufer, Esq.                       jl@jlrplaw.com

  Counsel to The Taubman Landlords, James
  Campbell Company LLC and Alpine Current, LLC         Law Office of Susan E. Kaufman, LLC          Susan E. Kaufman, Esquire               skaufman@skaufmanlaw.com
  Counsel to TFG #201                                  Law Offices of Dana G. Parry                 Jason F. Lurie, Esq.                    jasonl@reynoldsandbrown.com
  Attorney for Performance Apparel Corp.               Law Offices of Edwin J. Rambuski             Edwin J. Rambuski                       edwin@rambuskilaw.com
  Counsel for SDC/PACIFIC/YOUNGMAN/ -
  Santa Ana, Partnership                               Law Offices of Glen Dresser                  Glen Dresser, Esquire                   gombd@aol.com
  Attorneys for Creditor Lifeworks Technology Group,                                                                                        hlazarus@lazarusandlazarus.com;
  LLC                                                  Lazarus & Lazarus, P.C.                      Harlan M. Lazarus, Esq.                 harlan.lazarus@gmail.com
  Counsel to: Westfield, LLC and Westfield Topanga
  Owner LLC                                            LeClairRyan                                  Andrew L. Cole                          andrew.cole@leclairryan.com
  Counsel to: Westfield, LLC and Westfield Topanga                                                  Niclas A. Ferland, Esq. & Ilan          niclas.ferland@leclairryan.com;
  Owner LLC                                            LeClairRyan                                  Markus, Esq                             ilan.markus@leclairryan.com
  Counsel to Bravo Sports                              Lesnick Prince & Pappas LLP                  Matthew A. Lesnick                      matt@lesnickprince.com

  Counsel for Castle & Cooke Corona Crossing, LLC      Levene, Neale, Bender, Yoo & Brill L.L.P. Eve H. Karasik, Esq.                       EHK@lnbyb.com



In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                    5 of 9
                                                     Case 16-10527-MFW           Doc 4351          Filed 11/28/18        Page 8 of 25


                                                                                      Exhibit A
                                                                                Core/2002 Service List
                                                                               Served via Electronic Mail


                      DESCRIPTION                                CREDITOR NAME                          CREDITOR NOTICE NAME                                   EMAIL

  Attorneys for Pure Fix Cycles, LLC                  Levene, Neale, Bender, Yoo & Brill L.L.P.    Juliet Y. Oh, Esq.                      JYO@lnbyb.com
  Of Attorneys for Landlord Creditor H.I.R. 3, and RH
  Tacoma Place Associates, LLC, Together as
  Tenants in Common                                   Levy Von Beck & Associates, P.S.             Katie J. Comstock                       katie@levy-law.com
  Counsel for Eager Road Associates West LLC          Lewis Rice LLC                               Larry E Parres John J Hall              lparres@lewisrice.com; jhall@lewisrice.com
                                                      Life Insurance Company of North
  Senior Noteholder                                   America                                      Edward Lewis                            edward.lewis@cigna.com
  Counsel to Shock Doctor, Inc. and McDavid, Inc.
  (d/b/a United Sports Brands, Nathan Sports, and                                                  George H. Singer & Adam C.              gsinger@lindquist.com;
  Cutters Gloves)                                     Lindquist & Vennum LLP                       Ballinger                               aballinger@lindquist.com
                                                      Linebarger Goggan Blair & Sampson,
  Counsel to City of El Paso & Bexar County           LLP                                          Don Stecker                             sanantonio.bankruptcy@publicans.com
                                                      Linebarger Goggan Blair & Sampson,
  Counsel for Dallas County                           LLP                                          Elizabeth Weller                        dallas.bankruptcy@publicans.com
  Counsel for Cypress - Fairbanks ISD, Harris
  County, Galveston County, Montgomery County,        Linebarger Goggan Blair & Sampson,
  Fort Bend County                                    LLP                                          John P. Dillman                         houston_bankruptcy@publicans.com
  Counsel for Champion Energy                                                                      W. Steven Bryant & Stephen J.           sbryant@lockelord.com;
  Services, LLC                                       Locke Lord LLP                               Humeniuk                                stephen.humeniuk@lockelord.com
                                                                                                                                           elizabeth.ko@crescentcap.com;
  Senior Noteholder                                   MAC CAPITAL                                  Nakietha Richard & Elizabeth Ko         Nakietha.Richard@wellsfargo.com
                                                                                                                                           elizabeth.ko@crescentcap.com;
  Senior Noteholder                                   MAC Equity Holdings I, LLC                   Nakietha Richard & Elizabeth Ko         Nakietha.Richard@wellsfargo.com
  Counsel to Old Dominion Freight Line, Inc.          MacElree Harvey, Ltd.                        Ashley B. Stitzer, Esquire              astitzer@macelree.com
  Attorneys for Oracle America, Inc.                  Magnozzi & Kye, LLP                          Amish R. Doshi, Esq.                    adoshi@magnozzikye.com
                                                                                                                                           LewisL01@mcao.maricopa.gov;
  Attorneys for Maricopa County Treasurer             Maricopa County Attorney's Office            Civil Services Division                 muthigk@mcao.maricopa.gov
                                                      McAfee & Taft A Professional
  Counsel for Blackhawk Network, Inc.                 Corporation                                  Beauchamp M. Patterson                  beau.patterson@mcafeetaft.com

  Attorney for Creditor, Ocean Drive Clevelander, Inc. McCabe, Weisberg & Conway, P.C.             Kristi J. Doughty                       KDoughty@mwc-law.com

  Counsel for CIT Group/Equipment Financing, Inc.     McCarter & English LLP                       Lisa Bonsall, Esquire                   lbonsall@mccarter.com

  Attorneys for Claimant, Denton County               McCreary, Veselka, Bragg & Allen, P.C.       Lee Gordon                              lgordon@mvbalaw.com

  Counsel to Altus Brands, LLC and CCA-
  Renaissance Square Shopping
  Center, LLC, TKG Powder Basin, LLC, Westlake        McElroy, Deutsch, Mulvaney &
  Promenade, LLC and Kornland Building Company        Carpenter, LLP                               David P. Primack, Esq.                  dprimack@mdmc-law.com
                                                      McGill, Gotsdiner, Workman & Lepp,
  Attorneys for SGD-885 SO. 72nd LLC                  P.C. L.L.O                                   Attn: Sam King                       samking@mgwl.com
  Attorneys for U.S. Reif Joliet SC Fee, LLC and                                                   Richard J. Mason, Esquire & Patricia
  affiliates                                          McGuirewoods, LLP                            K. Smoots Esquire                    rmason@mcguirewoods.com
                                                      Mintz, Levin, Cohn, Ferris, Glovsky and      Adrienne K. Walker, Esq. and Eric R.
  Counsel to Asics America Corporation                Popeo, P.C.                                  Blythe                               awalker@mintz.com; eblythe@mintz.com

  Counsel for Route 140 School Street LLC (“Route
  140”),Cape Town Plaza LLC (“Cape Town”), CLPF -
  Marketplace LLC, Solomon Pond Mall LLC and      Mirick, OConnell, DeMallie & Lougee,
  Westwood Marketplace Holdings LLC               LLP                                              Gina Barbieri ONeil                     goneil@mirickoconnell.com

  Counsel for Cape Town Plaza LLC, Route 140
  School Street LLC, Westwood Marketplace
  Holdings LLC, Solomon Pond Mall LLC, CLPF –         Mirick, OConnell, DeMallie & Lougee,
  Marketplace LLC, Palm Beach Mall Holdings LLC       LLP                                          Paul W. Carey                           pcarey@mirickoconnell.com
                                                                                                   Bankruptcy Unit, Attention: Sheryl L.
  The Missouri Department of Revenue                  Missouri Department of Revenue               Moreau                                  deecf@dor.mo.gov
                                                      Montgomery, McCracken, Walker
  Counsel for Parker Place Group, LLC                 & Rhoads, LLP                                Mark A. Fink                            mfink@mmwr.com
  Counsel for Cocoplum Associates, Sarasota
  Associates, OPCLK LLC, Pelasota LLC, Buckhead
  Pavillion, LLC, Ward Gateway-Industrial Village,
  LLC, Summerlin Centre, LLC, and Issaquah
  Associates, Bridgepointe Co-Tenancy Group,          Monzack Mersky McLaughlin and
  Ventura Gateway                                     Browder PA                                   Rachel B Mersky                         rmersky@monlaw.com
  Counsel for Kimco Realty Corporation                Morgan, Lewis & Bockius LLP                  Jody C. Barillare                       jody.barillare@morganlewis.com
                                                                                                   Neil E. Herman, Esq. & James O.         neil.herman@morganlewis.com;
  Counsel to Kimco Realty Corporation                 Morgan, Lewis & Bockius LLP                  Moore, Esq.                             james.moore@morganlewis.com
  Counsel to Golden Viking Sports LLC & Sternoff
  LLC d/b/a Body Glide                                Morris James LLP                             Brett D. Fallon                         bfallon@morrisjames.com

  Counsel to Kukui Grove Center Investment Group,
  Inc. and Maui Marketplace Investment Group, Inc. Morris James LLP                                Carl N. Kunz, III                 ckunz@morrisjames.com
  Counsel for The Stadium Chair Company, LLC       Morris James LLP                                Stephen M. Miller, Esq.           smiller@morrisjames.com
  Counsel for Wilmington Savings Fund Society, FSB                                                                                   rdehney@mnat.com; gwerkheiser@mnat.com;
  as Admin Agent ("WSFS"0                          Morris Nichols Arsht & Tunnell LLP              Robert J Dehney Greg W Werkheiser tminott@mnat.com



In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                   6 of 9
                                                      Case 16-10527-MFW           Doc 4351          Filed 11/28/18        Page 9 of 25


                                                                                       Exhibit A
                                                                                 Core/2002 Service List
                                                                                Served via Electronic Mail


                      DESCRIPTION                              CREDITOR NAME                            CREDITOR NOTICE NAME                                   EMAIL
                                                      Mounce, Green, Myers, Safi, Paxson &
  Counsel to First Texas Holdings Corporation         Galatzan                                      Clyde A. Pine, Jr.                     pine@mgmsg.com
  Counsel for the DGH Kalamath, LLC                   Moye White LLP                                Timothy M. Swanson                     tim.swanson@moyewhite.com
  Counsel to CCA-Renaissance Square Shopping
  Center, LLC, Westlake Promenade, LLC and                                                          Thomas B. Walper, Esq. & Emily
  Kornland Building Company                         Munger, Tolles & Olson LLP                      Bussigel, Esq.                         Thomas.Walper@mto.com
  Attorneys For DPF Narragansett LLC and Centerton
  Square LLC                                        Munsch Hardt Kopf & Harr, P.C.                  Deborah M. Perry                       dperry@munsch.com
                                                    New York Life Investment Management
  Senior Noteholder                                 Mezzanine Partners, LP                          c/o GoldPoint Partners LLC             lsmith@goldpointpartners.com;
  Counsel to Easton Baseball / Softball Inc., Bauer
  Hockey, Inc., Performance Lacrosse Group Inc.,                                                    Victor G. Milione & Christopher J.     vmilione@nixonpeabody.com;
  and BPS Diamond Sports Inc.                       Nixon Peabody LLP                               Fong                                   cfong@nixonpeabody.com
                                                                                                                                           privateinvest@northwesternmutual.com;
  Senior Noteholder                                   NW MUTUAL LIFE                                Attn Director or Officer               danielketelsleger@northwesternmutual.com
  Senior Noteholder                                   NY LIFE                                       C/O GoldPoint Partners LLC             lsmith@goldpointpartners.com;
                                                      NY LIfe Inv. Mgt Mezzanine Partners
  Senior Noteholder                                   Parallel Fund, LP                             c/o GoldPoint Partners LLC             lsmith@goldpointpartners.com
                                                      Office of the United States Trustee
  US Trustee for District of DE                       Delaware                                      Hannah McCollum                        hannah.mccollum@usdoj.gov
  DE Attorney General Office                          Office Of The US Attorney General             Matthew Denn                           attorney.general@state.de.us
  Counsel to Yusen Logistics (Americas) Inc.          Olasov and Hollander LLP                      Rachel L. Hollander, Esq.              RHollander@Olasov.com
  Counsel for OLP Greenwood Village Co Inc.           Olshan Frome Wolosky LLP                      Michael S. Fox, Esquire                mfox@olshanlaw.com
  Counsel for certain holders of 11.5% Senior
  Subordinated Notes Due February 19, 2018 under
  the Securities Purchase Agreement, dated as of
  May 3, 2006                                         OMelveny & Meyers LLP                         Joseph Zujkowski                       jzujkowski@omm.com
  Counsel for certain holders of 11.5% Senior
  Subordinated Notes Due February 19, 2018 under
  the Securities Purchase Agreement, dated as of
  May 3, 2006                                         OMelveny & Meyers LLP                         Steve Warren, Sunna Choi               swarren@omm.com

  Counsel to Pike Park Associates LLLP and Henry
  Realty, Inc.                                        Orrick, Herrington & Sutcliffe LLP            Douglas S. Mintz, Esq.                 dmintz@orrick.com
  Proposed Counsel to Official Committee of
  Unsecured Creditors                                 Pachulski Stang Ziehl & Jones LLP             Bradford J. Sandler                    bsandler@pszjlaw.com
  Proposed Counsel to Official Committee of
  Unsecured Creditors                                 Pachulski Stang Ziehl & Jones LLP             Jeffery N. Pomerantz, Esquire          jpomerantz@pszjlaw.com
  Proposed Counsel to Official Committee of                                                         Robert J. Feinstein & Bradford J.
  Unsecured Creditors                                 Pachulski Stang Ziehl & Jones LLP             Sandler                                rfeinstein@pszjlaw.com; bsandler@pszjlaw.com
                                                                                                                                           pgadmin@partnersgroup.com
  Senior Noteholder                                   Partners Group Global Value SICAV             Andrea Cagnati                         partnersgroup@warburg-invest.lu
                                                      Partners Group Mezzanine Finance II,
  Senior Noteholder                                   L.P.                                          Mr. Roland Roffler                     pgadmin@partnersgroup.com
                                                                                                                                           pgadmin@partnersgroup.com;
  Senior Noteholder                                   Partners Group Prime Yield S.A. R.L.          Mr. Roland Roffler                     PartnersFA@ntrs.com
                                                      Partners Group Private Equity
  Senior Noteholder                                   Performance Holding Limited                   Mr. Roland Roffler                     pgadmin@partnersgroup.com
                                                                                                    Daniel A. Lowenthal & Brian P.
  Counsel to Sports Delaware, L.L.C.                  Patterson Belknap Webb &Tyler LLP             Guiney                                 dalowenthal@pbwt.com; bguiney@pbwt.com
  Senior Noteholder                                   PEARL HOLDING LIMITED                         Roland Roffler                         pgadmin@partnersgroup.com
                                                      Perdue Brandon Fielder Collins & Mott
  Counsel for Mansfield ISD                           LLP                                           c/o Elizabeth Banda Calvo              ebcalvo@pbfcm.com
  Counsel for Clear Creek Independent School
  District, Baybrook Municipal Utility District #1,
  Humble Independent School District and Spring       Perdue Brandon Fielder Collins & Mott
  Branch Independent School District                  LLP                                           c/o Owen M. Sonik                      houbank@pbfcm.com
  Counsel to Pike Park Associates LLLP, Henry
  Realty, Inc. and Metropolitan Football Stadium
  District                                            Pinckney, Weidinger, Urban & Joyce LLP Gregory T. Donilon, Esq.                      gdonilon@pwujlaw.com
  Tax Collector of the County of Pinellas, State of
  Florida                                             Pinellas County Tax Collector                 Diane Nelson, CFC Tax Collector        PCTCBK@taxcollect.com
  Attorneys for Plaza Las Americas, Inc. and Plaza    Plaza Las Americas, Inc. & Plaza del
  del Caribe, S.E.                                    Caribe, S.E.                                  c/o Holland Knight LLP                 jim.rollins@hklaw.com
  Counsel for Oakley, Inc.                            Porzio, Bromberg & Newman, P.C.               Brett S. Moore, Esq.                   bsmoore@pbnlaw.com
  Counsel for Creditor Aqua-Lung America, Inc. and    Procopio, Cory, Hargreaves & Savitch
  Birdcage GRF2, LLC                                  LLP                                           Gerald P. Kennedy                      gerald.kennedy@procopio.com
  Counsel for Lifetime                                Ray Quinney & Nebeker P.C.                    David Leigh, Esq.                      DLeigh@rqn.com
  Committee Member Unsecured Creditors                Realty Income Corp.                           Attn: Kirk R. Carson, Esq.             kcarson@realtyincome.com
                                                                                                    Claudia Z. Springer, Esq. & Jennifer   cspringer@reedsmith.com;
  Counsel for Siemens Financial Services, Inc.        Reed Smith LLP                                P. Knox, Esq.                          jknox@reedsmith.com
  Counsel for Siemens Financial Services, Inc.        Reed Smith LLP                                Emily Devan, Esq.                      edevan@reedsmith.com
  Counsel for 101 & Scottsdale, LLC and Siemens                                                     Kurt F. Gwynne, Esquire & Emily K.     kgwynne@reedsmith.com;
  Financial Services, Inc.                            Reed Smith LLP                                Devan, Esquire                         edevan@reedsmith.com
  Attorneys for Wigwam Mills, Inc.                    Reinhart Boerner Van Deuren, S.C.             Michael D. Jankowski, Esq.             mjankowski@reinhartlaw.com
  Attorneys for Wells Fargo Bank, National
  Association and TPG Specialty Lending, Inc.
  (“TPG”)                                             Richards, Layton & Finger, P.A.               Mark D. Collins & Andrew M. Dean       collins@rlf.com



In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                    7 of 9
                                                         Case 16-10527-MFW          Doc 4351          Filed 11/28/18       Page 10 of 25


                                                                                          Exhibit A
                                                                                    Core/2002 Service List
                                                                                   Served via Electronic Mail


                      DESCRIPTION                                    CREDITOR NAME                         CREDITOR NOTICE NAME                                  EMAIL
  Counsel to Golden Viking Sports LLC & Sternoff
  LLC d/b/a Body Glide                                    Riddell Williams P.S.                       Bruce J. Borrus                      bborrus@riddellwilliams.com
  Attorneys for Creditor Accell North America, Inc.
  and Microsoft Licensing GP and Microsoft Online,                                                    Maria A. Milano, Esq. & Joseph E.    mmilano@riddellwilliams.com;
  Inc., Creditor Bailey Cycle Limited                     Riddell Williams P.S.                       Shickich, Esq.                       jshickich@riddellwilliams.com
  Counsel for Bank of America, N.A., Administrative
  Agent and Collateral Agent under the Second
  Amended and Restated Credit Agreement, dated as                                                     Donald E. Rothman, Esq. & Marjorie   drothman@riemerlaw.com;
  of May 17, 2012                                         Riemer & Braunstein LLP                     S. Crider, Esq.                      mcrider@riemerlaw.com
  Counsel for GoPro, Inc.                                 Rimon, P.C.                                 Phillip K. Wang                      phillip.wang@rimonlaw.com
  Counsel to City Furniture, Inc.                         Rosenberg Martin Greenberg, LLP             Louis J. Ebert                       lebert@rosenbergmartin.com
                                                                                                                                           TDiTirro@rosenthalinc.com;
  Interested Party                                        Rosenthal & Rosenthal, Inc.                 Attention Anthony DiTirro            mdejesus@rosenthalinc.com
  Attorneys for Sunrise Promenade Associates and
  SPA                                                     Ruskin Moscou Faltischek, P.C.              Jeffrey A. Wurst                     jwurst@rmfpc.com
  Attorneys for WM Acquisition, L.C. and Attorneys for    Scalley Reading Bates Hansen &
  The District, L.C.                                      Rasmussen, P.C.                             Darwin H. Bingham, Esq.              dbingham@scalleyreading.net
  Counsel for Lake Square LP and Mansfield
  Investments, Inc.                                       Schenk Annes Tepper Campbell Ltd.           Robert D. Tepper, Esquire            rtepper@satcltd.com
  Attorneys for TPG Specialty Lending, Inc.               Schulte Roth & Zabel LLP                    Adam C. Harris & Neil S. Begley      adam.harris@srz.com; neil.begley@srz.com
                                                                                                                                           secbankruptcy@sec.gov; SECBankruptcy-OGC-
  SEC Headquarters                                        Securities & Exchange Commission            Secretary of the Treasury            ADO@SEC.GOV
                                                                                                      Shamoil Shiphandler, Regional
                                                                                                      Director & Farol Parco, Bankruptcy
  SEC Regional Office                                     Securities & Exchange Commission            Counsel                              dfw@sec.gov
  SEC Regional Office                                     Securities & Exchange Commission            Sharon Binger Regional Director      philadelphia@sec.gov
                                                          Securities & Exchange Commission NY
  SEC Regional Office                                     Office                                      Andrew Calamari, Regional Director   bankruptcynoticeschr@sec.gov
  Counsel to Bravo Sports                                 Seitz, Van Ogtrop & Green, P.A.             Robert Karl Hill                     khill@svglaw.com
  Attorneys for Attorneys For Lessor Rainbow              Seltzer Caplan McMahon Vitek a Law
  Investments Co. (Grossmont Shopping Center)             Corporation                                 Dennis J. Wickham, Esq.              wickham@scmv.com
  Attorneys for BrightView Enterprise Solutions, f/k/a
  Brickman Facilities Solutions                           SEYFARTH SHAW LLP                           John W. Mills, III                   jmills@seyfarth.com
  Attorneys for MEPT Woburn Mall, LLC. (as
  successor in interest to Koffler/GID Woburn, LLC)
  and MEPT Midland Crossing LLC, (as successor in
  interest to
  CIM/PICO, L.P., landlord of store 714)                  Seyfarth Shaw LLP                           William J. Hanlon, Esq.              whanlon@seyfarth.com
  Counsel for UHC of California, United HealthCare                                                                                         egoldstein@goodwin.com;
  Services, Inc., and UnitedHealthcare Insurance                                                                                           bankruptcy@goodwin.com;
  Company                                                 Shipman & Goodwin LLP                       Eric S. Goldstein, Esq.              bankruptcyparalegal@goodwin.com
  Attorney for Simon Property Group, Inc. and its
  Related Entities                                        Simon Property Group, Inc.                  Attn Ronald M. Tucker, Esq.          rtucker@simon.com
  Attorneys for Chandler Village Center, LLC              Singer & Levick, P.C.                       Michelle E. Shriro, Esq.             mshriro@singerlevick.com
  Counsel for Ogio International, Inc.                    Snell & Wilmer L.L.P.                       David E. Leta, Esquire               dleta@swlaw.com
  Counsel to Altus Brands, LLC                            South Bay Law Firm                          Michael D. Good, Esq.                mgood@southbaylawfirm.com
  Attorney for Ward Gateway-Industrial Village, LLC
  and Summerlin Centre, LLC                               Spector & Johnson, PLLC                     Howard Marc Spector                  hspector@spectorjohnson.com
  Counsel for KEK Realty, LLC                             Stahl Cowen Crowley Addis LLC               Bruce Dopke, Esquire                 bdopke@stahlcowen.com
  Counsel for Levin Management Corporation as
  agent for Ikea Properties, Inc. and Amherst
  Crossing AMA Realty Ventures, LLC                       Stark & Stark, P.C.                         Attn: Joseph H. Lemkin, Esquire      jlemkin@stark-stark.com
  Attorneys for Mission Products Holdings Inc. and
  SGD-885 SO. 72nd, LLC                                   Stevens & Lee, P.C.                    Joseph H. Huston, Jr.                     jhh@stevenslee.com
  Senior Noteholder                                       STICHTING PENSIOENFONDS                C/O AlpInvest Partners B.V.               investment.accounting@alpinvest.com;
                                                                                                 (formerly known as Stichting
                                                                                                 Pensioenfonds Voor De Gezondheid,
                                                                                                 Geestelijke En Maatschappelijke
  Senior Noteholder                                       Stichting Pensioenfonds Zorg EnWelzijn Belangen)                                 investment.accounting@alpinvest.com;
                                                                                                 Duly represented by AlpInvest
  Senior Noteholder                                       Stichting Pensioenfonds, ABP           Partners, B.V., proxy holder              investment.accounting@alpinvest.com;
  Attorneys for I & G Direct Real Estate 33k, LP          Stoock & Stroock & Lavan LLP           Sherry J. Millman                         smillman@stroock.com
  Counsel for Route 140 School Street LLC, Cape
  Town Plaza LLC, CLPF – Marketplace LLC,
  Solomon Pond Mall LLC, Westwood Marketplace
  Holdings LLC, Golf and Tennis Pro Shop, Inc. d/b/a
  PGA Tour Superstore                                Sullivan Hazeltine Allinson LLC                  Elihu E. Allinson III, Esq.          zallinson@sha-llc.com
  Attorneys for Wigwam Mills, Inc., T-Shirt
  International, Inc., Waldorf Shoppers’ World, LLC,
  Tucson Fiesta LLC, Parker Central Plaza, Ltd.,
  Preston Park Partners, Ltd., De Rito Talking Stick
  South, LLC                                         Sullivan Hazeltine Allinson LLC                  William A. Hazeltine, Esq.           whazeltine@sha-llc.com

                                                                                                                                           hawkins@sullivanhill.com;
  Interested Party                                        Sullivan Hill Lewin Rez & Engel             Christopher V. Hawkins, Esq.         turner@sullivanhill.com; Iriarte@sullivanhill.com

  Committee Member Unsecured Creditors                    TCW/Crescent Mezzanine Partners et al. Attn: Elizabeth Ko                        elizabeth.ko@crescentcap.com




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                      8 of 9
                                                   Case 16-10527-MFW           Doc 4351          Filed 11/28/18     Page 11 of 25


                                                                                     Exhibit A
                                                                               Core/2002 Service List
                                                                              Served via Electronic Mail


                      DESCRIPTION                           CREDITOR NAME                            CREDITOR NOTICE NAME                                   EMAIL
                                                     TCW/CRESCENT MEZZANINE
  Senior Noteholder                                  PARTNERS III NETHERLANDS, L.P.              Elizabeth Ko                           elizabeth.ko@crescentcap.com
                                                     TCW/CRESCENT MEZZANINE
  Senior Noteholder                                  PARTNERS III, L.P.                          Elizabeth Ko                           elizabeth.ko@crescentcap.com
                                                     TCW/CRESCENT MEZZANINE
  Senior Noteholder                                  PARTNERS IV, L.P.                           Elizabeth Ko                           elizabeth.ko@crescentcap.com
                                                     TCW/CRESCENT MEZZANINE
  Senior Noteholder                                  PARTNERS IVB, L.P.                          Elizabeth Ko                           elizabeth.ko@crescentcap.com
                                                     TCW/CRESCENT MEZZANINE TRUST
  Senior Noteholder                                  III                                         Elizabeth Ko                           elizabeth.ko@crescentcap.com
                                                                                                 Benjamin Swartzendruber, Esq.,         bswartzendruber@arapahoegov.com;
  The Arapahoe County Treasurer                      The Arapahoe County Treasurer               Assistant County Attorney              wrossman@arapahoegov.com
  Attorneys For The Texas Comptroller of Public      The Comptroller of Public Accounts of
  Accounts                                           the State of Texas                          Rachel R. Obaldo                       rachel.obaldo@texasattorneygeneral.gov
                                                     The Northwestern Mutual Life Insurance                                             privateinvest@northwesternmutual.com;
  Senior Noteholder                                  Company                                                                            danielketelsleger@northwesternmutual.com

  Counsel for E&B Giftware, LLC, and Sportsline, Inc. The Powell Firm, LLC                       Jason C. Powell, Esquire               jpowell@ferryjoseph.com
                                                                                                                                        rosner@teamrosner.com;
  Counsel for Castlewood, SPA, Pinetree, Quarry                                                  Frederick B. Rosner, Esq. & Julia B.   klein@teamrosner.com;
  Place, Comenity Bank, Bite Tech, Inc. (BTI)        The Rosner Law Group LLC                    Klein, Esq.                            leonhardt@teamrosner.com
  Counsel for Lifetime and Quarry Place              The Rosner Law Group LLC                    Scott J. Leonhardt, Esq                leonhardt@teamrosner.com
  Counsel to The Taubman Landlords                   The Taubman Company                         Andrew S. Conway, Esquire              aconway@taubman.com
  Attorneys for 101 & Scottsdale, LLC                Tiffany & Bosco, P.A.                       William M. Fischbach                   wmf@tblaw.com
                                                                                                 c/o TN Attorney General's Office,
  Tennessee Attorney General's Office                TN Dept of Revenue                          Bankruptcy Division                    AGBankDelaware@ag.tn.gov
  Attorneys for Nike USA, Inc. and Hurley                                                        Albert N. Kennedy, Esq. & Ava L.       albert.kennedy@tonkon.com;
  International LLC                                  Tonkon Torp LLP                             Schoen, Esq.                           ava.schoen@tonkon.com
  Counsel for Donahue Schriber Realty Group LP       Trainor Fairbrook                           Jennifer L Pruski                      jpruski@trainorfairbrook.com
                                                                                                 Kay D. Brock, Assistant Travis
  Counsel for Travis County                          Travis County Attorney                      County Attorney                        k.brock@traviscountytx.gov
                                                     Trenk, Dipasquale, Della Fera & Sodono,
  Counsel for Manalapan Realty, L.P.                 P.C.                                        Joseph J. DiPasquale, Esq.             jdipasquale@trenklawfirm.com
  US Attorneys Office                                US Attorney For Delaware                    Charles Oberly c/o Ellen Slights       usade.ecfbankruptcy@usdoj.gov
  Counsel to 777 Tamalpais Drive, Inc.               Valinoti, Spector & Dito, LLP               Attn Jeffrey A. Dito, Esq.             jdito@valinoti-dito.com
  Counsel to Bill Seidle Nissan, Inc.                VANESSA M. BERTRAN, P.A.                    Vanessa M. Bertran                     vanessa@vmblaw.net
                                                     VARMA MUTUAL PENSION
  Senior Noteholder                                  INSURANCE COMPANY                           Attn Director or Officer               risto.autio@varma.fi; Oili.Auranen@varma.fi
  Counsel for Parker Place Group, LLC                VLP Law Group LLP                           Mark D. Taylor                         mtaylor@vlplawgroup.com
  Attorneys for Wolverine World Wide, Inc.           Warner Norcross & Judd LLP                  Gordon J. Toering                      gtoering@wnj.com
  Counsel for PDB Sports, LTD                        Weinman & Associates, P.C.                  Jeffrey A. Weinman, Esq.               jweinman@epitrustee.com
  Counsel for Professional Golf Ball Service, Ltd d/b/a
  PG Professional Golf                                  Weycer Kaplan Pulaski & Zuber PC         Jeff Carruth                           jcarruth@wkpz.com
  Northlake Associates, LP                              White and Williams LLP                   Marc S. Casarino, Esquire              casarinom@whiteandwilliams.com
                                                                                                 L. Katherine Good & Chantelle D.
  Counsel for Shops at Bella Terra Owner, LP         Whiteford Taylor & Preston LLC              McClamb                                kgood@wtplaw.com
                                                     WHITEFORD TAYLOR & PRESTON
  Counsel to Bill Seidle Nissan, Inc.                LLC                                         Thomas J. Francella, Jr.,              tfrancella@wtplaw.com
  Attorneys for Midstate Mall, LLC and FGX
  International Inc.                                 Whiteford Taylor & Preston LLC              Thomas J. Francella, Jr., Esq.         tfrancella@wtplaw.com
                                                                                                 Paul J Pascuzzi Felderstein
  Counsel for McClathy Company                       Willoughby & Pascuzzi LLP                   Fitzgerald                             ppascuzzi@ffwplaw.com
  Counsel for Ameriform Acquisition Company, LLC
  d/b/a KL Industries                                Wolfson Bolton PLLC                         Anthony J. Kochis                     akochis@wolfsonbolton.com
  Attorneys for Ledgewood Investors, LLC             Wollmuth Maher & Deutsch LLP                Paul R. DeFilippo, Esq.               pdefilippo@wmd-law.com
                                                                                                                                       kevin.mangan@wbd-us.com;
  Counsel to Champion Energy Servicess LLC           Womble Bond Dickinson (US) LLP              Kevin J. Mangan, Ericka F. Johnson Ericka.Johnson@wbd-us.com
                                                                                                 Mark L. Desgrosseilliers, Nicholas T. mark.desgrosseilliers@wbd-us.com;
  Counsel to Rothschild                              Womble Bond Dickinson (US) LLP              Verna                                 nick.verna@wbd-us.com

  Counsel for Hanesbrands Inc. (“Hanesbrands”)       Womble Carlyle Sandridge & Rice, LLP        Jennifer Barker Lyday, Esquire         jlyday@wcsr.com

  Counsel for Hanesbrands Inc. (“Hanesbrands”)       Womble Carlyle Sandridge & Rice, LLP        Thomas M. Horan, Esquire               thoran@wcsr.com




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                 9 of 9
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 12 of 25




                    EXHIBIT B
                     Case 16-10527-MFW        Doc 4351          Filed 11/28/18   Page 13 of 25

                                                     Exhibit B
                                            Affected Parties Service List
                                             Served via Electronic Mail


                     CreditorName         CreditorNoticeName               Email
                Hoffmann & Baron, LLP    Robert Neuner       rneuner@hbiplaw.com
                White and Williams LLP   Marc S Casarino     casarinom@whiteandwilliams.com
                White and Williams LLP   Amy E Vulpio        vulpioa@whiteandwilliams.com




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                1 of 1
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 14 of 25




                    EXHIBIT C
                                                           Case 16-10527-MFW           Doc 4351         Filed 11/28/18   Page 15 of 25


                                                                                             Exhibit C
                                                                                       Core/2002 Service List
                                                                                        Served via Facsimile




                       DESCRIPTION                                            CREDITOR NAME                                         CREDITOR NOTICE NAME                        FAX NUMBER
   Senior Noteholder                                      280 FUNDING I                                            Alice Taormina                                              212-503-6930

   Counsel for Miami-Dade County Tax Collector’s Office   Abigail Price-Williams                                   Miami-Dade County Attorney                                  305-375-5611
   Counsel to Public Storage, a Marland Real Estate
   Investment Trust                                       Allen Matkins Leck Gamble Mallory & Natsis LLP           Ivan M. Gold, Esq.                                          415-837-1516
   Counsel to Champion Energy Servicess LLC               ANDREWS KURTH KENYON LLP                                 David A. Zdunkewicz, Ashley L. Gargour                      713-220-4285
   Counsel for Shops at Bella Terra Owner, LP             Andrews Kurth LLP                                        Michelle V. Larson                                          214-659-4401
   Counsel to HCL America, Inc.                           Archer & Greiner, P.C.                                   Jerrold S. Kulback, Esq                                     215-963-9999
   Counsel to HCL America, Inc.                           Archer & Greiner, P.C.                                   Jennifer L. Dering, Esq                                     302-777-4352
   Counsel for Bank of America, N.A., Administrative
   Agent and Collateral Agent under the Second
   Amended and Restated Credit Agreement, dated as
   of May 17, 2012                                        Ashby & Geddes, P.A.                                     Gregory A. Taylor & Benjamin W. Keenan, Esq.                302-654-2067
   Committee Member Unsecured Creditors                   Asics America Corp.                                      Attn: Mark Schollaert                                       949-453-0477
   Counsel for Comenity                                   Bailey Cavalieri LLC                                     Matthew T. Schaeffer                                        614-221-0479
   Counsel for Comenity                                   Bailey Cavalieri LLC                                     Robert B. Berner                                            937-223-0170
   Attorneys for Federal Realty Investment Trust and
   MetroNational Corporation, Brixmore Property Group
   Inc. and Metropolitan Life Insurance
   Company                                                Ballard Spahr LLP                                        Attn David L. Pollack, Esquire                              215-864-9473

   Attorneys for Federal Realty Investment Trust,
   MetroNational Corporation, Brixmore Property Group
   Inc., Lake Square LP and DiSanto Priest & Co., as
   Owner Trustee, SDC/PACIFIC/YOUNGMAN/ - Santa
   Ana, Partnership, Sphear Investments, LLC,
   Metropolitan Life Insurance Company, and Mansfield
   Investments, Inc.                                      Ballard Spahr LLP                                        Attn Matthew Summers, Esquire & Leslie Heilman, Esquire     302-252-4466
   Counsel for XS Commerce                                Bayard, P.A.                                             GianClaudio Finizio, Esq. & Gregory J. Flasser, Esq.        302-658-6395
   Counsel for CCF PCG Escondido, LLC                     Bayard, P.A.                                             Neil B. Glassman & GianClaudio Finizio, Esq.                302-658-6395
   Counsel for Sphear Investments, LLC                    Beall & Burkhardt, APC                                   Eric W. Burkhardt                                           805-963-5988
   Counsel for IA Boynton Beach Congress, LLC, IA San
   Antonio Stone Ridge L.L.C., IA League City Victory
   Lakes L.P. and Inland American South Frisco Village
   LLC                                                    Bifferato LLC                                            Ian Connor Bifferato, Esq. & Thomas F. Driscoll III, Esq.   302-254-8353
   Attorneys for Kin Properties, Inc.; Gaitsan Limited
   Partnership; Pasan Trust; Jefan Trust; Esue Trust;
   and Hall Properties Company                            Blank Rome LLP                                           Jeffrey Rhodes, Esquire                                     202-379-9367
   Attorneys for Under Armour, Inc.                       Blank Rome LLP                                           Bonnie Glantz Fatell, Esq & Alan M. Root, Esq               302-425-6464
   Attorney for Creditor, Ocean Drive Clevelander, Inc.   Brinkley Morgan                                          Mark A. Levy                                                954-522-9123
   Attorneys for SAP Industries, Inc.                     Brown & Connery, LLP                                     Donald K. Ludman                                            856-853-9933
   Counsel to Microsoft                                   BROWN McGARRY NIMEROFF LLC                               Jami B. Nimeroff                                            302- 351-2744
   Counsel for (A) Wilmington Savings Fund Society,
   FSB as Administrative Agent and Collateral Agent per
   Credit Agreement 5/3/06 and amended 11/16/10 (B)
   certain Term Lenders per Credit Agreement 5/3/06
   and amended 11/16/10                                   Brown Rudnick LLP                                        Robert Stark, Bennett Silverberg                            212-209-4801
   Counsel for Wilmington Savings Fund Society, FSB
   as Admin Agent ("WSFS")                                Brown Rudnick LLP                                        Steven B Levine                                             617-856-8201
   Attorneys for Oracle America, Inc.                     Buchalter Nemer, A Professional Corporation              Shawn M. Christianson, Esq.                                 415-227-0770
   Counsel to Greentree Plaza 06, LLC and Shops at
   Cicero 13 A, LP                                        Cairncross & Hempelmann, P.S.                            John R. Rizzardi, Esquire                                   206-587-2308
   Senior Noteholder                                      Caisse De Depot Et Placement Du Quebec                   Louise Lalonde                                              514-281-9368
   Counsel to O2Cool, LLC                                 Campbell & Levine, LLC                                   Mark T. Hurford, Esquire                                    302-426-9947
   Attorneys for The Summit at Gravois Bluffs, L.L.C.     Carmody MacDonald P.C.                                   Attention John E. Hilton                                    314-854-8660
   Counsel for IA Boynton Beach Congress, LLC, IA San
   Antonio Stone Ridge L.L.C., IA League City Victory
   Lakes L.P. and Inland American South Frisco Village
   LLC                                                    Chapman and Cutler LLP                                   James P. Sullivan, Esq.                                     312-516-1445
   Town of North Haven                                    Ciulla & Donofrio, LLP                                   Jeffrey M. Donofrio                                         203-234-0379

   Counsel to Vestar DRM-OPCO LLC, Vestar Bowles
   Crossing LLC, and Rosebud SA Camelback One, LLC Clark Hill PLC                                                  David M. Blau, Esq.                                         248-988-2336
   Counsel for Ramco-Gershenson, Properties LP, Janaf
   Shopping Center LLC, U.S. 41 & I 285 Company LLC,
   Bayshore Town Center LLC, Edens Plaza, Randhurst
   Improvements, LLC and Burbank Realty Company,                                                                                                                               248-988-2336;
   LLC                                                Clark Hill PLC                                               David M. Blau & Paul S. Magy                                248-988-2332
   Counsel for Ramco-Gershenson, Properties LP, Janaf
   Shopping Center LLC, U.S. 41 & I 285 Company LLC,
   Bayshore Town Center LLC, Edens Plaza, Randhurst
   Improvements, LLC and Burbank Realty Company,
   LLC                                                Clark Hill PLC                                               Karen M Grivner                                             302-421-9439

   Counsel to Vestar DRM-OPCO LLC, Vestar Bowles
   Crossing LLC, and Rosebud SA Camelback One, LLC Clark Hill PLC                                                  Karen M. Grivner, Esq.                                      302-421-9439
   Counsel to Boyt Harness Company, LLC            Coman & Anderson, P.C.                                          David A. Newby, Esquire & John S. Delnero, Esquire          630-428-2549




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                        1 of 4
                                                             Case 16-10527-MFW            Doc 4351          Filed 11/28/18   Page 16 of 25


                                                                                                Exhibit C
                                                                                          Core/2002 Service List
                                                                                           Served via Facsimile




                       DESCRIPTION                                             CREDITOR NAME                                            CREDITOR NOTICE NAME                        FAX NUMBER
   Creditor Office of Unemployment Compensation Tax
   Services, Department of Labor and Industry,
   Commonwealth of Pennsylvania, Through its
   Authorized Agendt, Linda Mitten                          Commonwealth of Pennsylvania                               Linda Mitten                                                717-787-7671
   Senior Noteholder                                        Connecticut General Life Insurance Company                 Edward Lewis                                                860-226-8596
   Senior Noteholder                                        Credit Suisse Anlagestiftung 2.SAÜLE                       Roland Roffler                                              41-41-784-65-64
   Counsel to Boyt Harness Company, LLC, Greentree
   Plaza 06, LLC and Shops at
   Cicero 13 A, LP                                          Cross & Simon, LLC                                         Joseph Grey, Esquire                                        302-777-4224
   Counsel to Chicago Cubs Baseball Club, LLC               Cross & Simon, LLC                                         Christopher P. Simon, Esquire                               302-777-4224
   Counsel for Broadstone Land, LLC                         Cross & Simon, LLC                                         Christopher P. Simon & Kevin S. Mann                        302-777-4224
   Counsel to Kukui Grove Center Investment Group,
   Inc. and Maui Marketplace Investment Group, Inc.         Davis Wright Tremaine LLP                                  Hugh McCullough, Esq. and Lauren Dorsett, Esq.              206-757-7700
   US Dept of Justice                                       Delaware Dept of Justice                                   Attn Bankruptcy Dept                                        302-577-5866
   DE Secretary of State                                    Delaware Secretary of State                                Division of Corporations, Franchise Tax                     302-739-5831
   DE State Treasury                                        Delaware State Treasury                                                                                                302-739-5635
   Counsel for Catalina Marketing Corporation               DLA Piper LLP                                              Stuart M. Brown                                             302-394-2341
   Counsel for Castle & Cooke Corona Crossing, LLC          Drinker Biddle & Reath LLP                                 Steven K. Kortanek                                          302-467-4201
   Counsel to PAC Finance 1, LLC                            Drinker Biddle & Reath LLP                                 Howard A. Cohen                                             302-467-4201
   Counsel to PAC Finance 1, LLC                            Drinker Biddle & Reath LLP                                 Marita S. Erbeck, Esq.                                      973-360-9831
   Attorneys for Landlord E.P. & G. Properties No. 5,
   LLC                                                      E.P. & G. Properties No. 5, LLC                            c/o Marcia E. Gerston, Esq.                                 408-995-0308
   Counsel to Chicago Cubs Baseball Club, LLC               Foley & Lardner LLP                                        Michael J. Small, Esquire                                   312-832-4700
   Counsel for The Stadium Chair Company, LLC               Foulston Siefkin LLP                                       Shannon D. Wead, Esq.                                       866-347-9611
   Counsel to Microsoft                                     FOX ROTHSCHILD LLP                                         Joseph E. Shickich, Jr., Maria A. Milano                    206-389-1708
   Counsel to Microsoft                                     FOX ROTHSCHILD LLP                                         Margaret M. Manning                                         302- 656-8920
   Counsel to Haines Center-Burlington, L.L.C.              Fox Rothschild LLP                                         Jeffrey M. Schlerf, Esq.                                    302-656-8920
   Attorneys for AEI Fund Management, Inc.                  Fredrikson & Byron, P.A.                                   John M. Koneck                                              612-492-7077
   Attorneys for Under Armour, Inc.                         Fried, Frank, Harris, Shriver & Jacobson LLP               Brad Eric Scheler, Esq & Peter B. Siroka, Esq               212-859-4000
   Counsel for Jarden Corporation, The Coleman
   Company Inc., K-2 Corporation, Rawlings Sporting
   Goods Co., and Marker Volkl USA, Inc.                    Gellert Scali Busenkell & Brown, LLC                       Michael G. Busenkell, Esquire                               302-425-5814
   Counsel for Agron, Inc., Rip Curl, Performance
   Apparel Corp, Ogio International, Inc. and J.J.’s Mae,
   Inc. d/b/a Rainbeau, Arden Way, LLC and Arden Way
   No. 2, LLC                                               Gellert Scali Busenkell & Brown, LLC                       Ronald S. Gellert, Esquire & Margaret F. England, Esquire   302-425-5814
   Committee Member Unsecured Creditors                     GGP Limited Partnership                                    Attn: Julie Minnick Bowden                                  312-442-6374
   Attorneys for PB IL OREO, LLC                            Goldstein & McClintock, LLLP                               Maria Aprile Sawczuk, Esq.                                  302-444-6709
   Attorneys for PB IL OREO, LLC                            Goldstein & McClintock, LLLP                               Harold D. Israel, Esq.                                      312-277-2310
   Counsel for MK Kapolei Commons LLC and MK Kona
   Commons LLC                                              Goodsill Anderson Quinn & Stifel                           Johnathan C. Bolton, Esq.                                   808-547-5880

   Counsel for Trainingmask, LLC, HC Niles Developers,
   LLC, Hobart Investors Limited Partnership, Clark
   Street Investors, LLC, Next Gateway, LLC,
   Schaumburg Associates, Prairie Point Station LLC, W-
   PT, Arvada VII, L.L.C., W/A SVT Holdings VI, L.L.C.,
   Walton Foothills Holdings, VI, L.L.C., United Parcel
   Service, Inc. and W-PT PRAIRIE STONE VII, LLC          Greenberg Traurig, LLP                                       Dennis A. Meloro, Esq.                                      302-661-7360
   Counsel for HC Niles Developers, LLC, Hobart
   Investors Limited Partnership, Clark Street Investors,
   LLC, Next Gateway, LLC, Schaumburg Associates,
   Prairie Point Station LLC, W-PT, Arvada VII, L.L.C.,
   W/A SVT Holdings VI, L.L.C., Walton Foothills
   Holdings, VI, L.L.C. and W-PT PRAIRIE STONE VII,
   LLC                                                    Greenberg Traurig, LLP                                       Nancy A. Peterman, Esq.                                     312-456-8435
   Counsel for Trainingmask, LLC                          Greenberg Traurig, LLP                                       Alan J. Brody, Esq.                                         973-295-1333
                                                          GSO Domestic Capital Funding LLC (Mez GSO DOM
   Senior Noteholder                                      CAP)                                                         Alice Taormina                                              212-503-6930
   Senior Noteholder                                      GSO Special Situations Fund LP                               Alice Taormina                                              212-503-6930
   Senior Noteholder                                      GSO Special Situations Overseas Master Fund Ltd.             Alice Taormina                                              212-503-6930
   Senior Noteholder                                      GSO Targeted Opportunity Master Partners L.P.                Alice Taormina                                              212-503-6930
   Counsel to Waterbury Phoenix, LLC                      Halloran & Sage LLP                                          Craig I. Lifland, Esq.                                      860-548-0006
   Attorneys for Lightman South Lake Co., LLC and
   Retail Managemet Co., LLC                              Harkavy Shainberg Kaplan & Dunstan PLC                       Derek E. Whitlock, Esq.                                     901-866-5419
   Attorneys for Golf and Tennis Pro Shop, Inc. d/b/a
   PGA TOUR Superstore                                    Hartman Simons & Wood LLP                                    Sam R. Arden, Esq.                                          770-538-1452
   Counsel for Broadstone Land, LLC                       Hefner, Stark & Marois, LLP                                  Howard S. Nevins, Esq.                                      916-925-1127
   Attorneys for FGX International Inc.                   Hinckley Allen                                               Jennifer V. Doran, Esquire                                  617-345-9020
   Attorneys for Regional Joint Ventures, LLC             Hoge, Fenton, Jones & Appel, Inc.                            Sblend A Sblendorio                                         925-224-7782
   Attorneys for Babolat vs North America,
   Inc.                                                   Holland & Hart LLP                                           Risa Lynn Wolf-Smith                                        303-295-8261
   Attorneys for DiSanto Priest & Co.,
   as Owner Trustee                                       Holland & Knight LLP                                         Joaquin J. Alemany                                          305-789-7799
   Creditor and Party-In-Interest                         IBM Corporation                                              Attn: Marie-Josee Dube                                      845-491-5032
   IRS                                                    Internal Revenue Service                                     Centralized Insolvency Operation                            855-235-6787
   IRS                                                    Internal Revenue Service                                     Attn Susanne Larson                                         855-852-4141
   Attorney for Issaquah Associates                       James P. Davis, PLLC                                         Attn James P. Davis                                         425-454-4289
   Counsel to THOR-LO, Inc.                               Katten Muchin Rosenman LLP                                   John P. Sieger, Esq & Dmitriy Lampert, Esq.                 312-902-1061




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                            2 of 4
                                                           Case 16-10527-MFW            Doc 4351         Filed 11/28/18   Page 17 of 25


                                                                                              Exhibit C
                                                                                        Core/2002 Service List
                                                                                         Served via Facsimile




                       DESCRIPTION                                           CREDITOR NAME                                         CREDITOR NOTICE NAME                        FAX NUMBER
                                                                                                                    Vicky Zartman, CFCA, Legal and Collection Support
   Creditor Ken Burton , Jr., Manatee Tax Collector       Ken Burton Jr., Manatee County Tax Collector              Specialist II                                             941-721-2008
   Attorneys for Landlord Creditor La Habra Associates,
   LLC                                                    La Habra Associates, LLC                                  c/o J. Bennett Friedman, Esq. & Michael Sobkowiak, Esq.   310-733-5442
   Counsel to The Taubman Landlords, James
   Campbell Company LLC and Alpine Current, LLC           Law Office of Susan E. Kaufman, LLC                       Susan E. Kaufman, Esquire                                 302-792-7420
   Counsel for SDC/PACIFIC/YOUNGMAN/ -
   Santa Ana, Partnership                                 Law Offices of Glen Dresser                               Glen Dresser, Esquire                                     818-206-9675
   Attorneys for Creditor Lifeworks Technology Group,
   LLC                                                    Lazarus & Lazarus, P.C.                                   Harlan M. Lazarus, Esq.                                   212-684-0314
   Of Attorneys for Landlord Creditor H.I.R. 3, and RH
   Tacoma Place Associates, LLC, Together as Tenants
   in Common                                              Levy Von Beck & Associates, P.S.                          Katie J. Comstock                                         206-626-5444
   Counsel for Eager Road Associates West LLC             Lewis Rice LLC                                            Larry E Parres John J Hall                                314-612-7660
   Senior Noteholder                                      Life Insurance Company of North America                   Edward Lewis                                              860-226-8596
   Counsel to City of El Paso & Bexar County              Linebarger Goggan Blair & Sampson, LLP                    Don Stecker                                               210-225-6410
   Counsel for Champion Energy
   Services, LLC                                          Locke Lord LLP                                            W. Steven Bryant & Stephen J. Humeniuk                    512-305-4800
   Senior Noteholder                                      MAC CAPITAL                                               Nakietha Richard & Elizabeth Ko                           310-235-5967
   Senior Noteholder                                      MAC Equity Holdings I, LLC                                Nakietha Richard & Elizabeth Ko                           310-235-5967
   Attorney for Creditor, Ocean Drive Clevelander, Inc.   McCabe, Weisberg & Conway, P.C.                           Kristi J. Doughty                                         855-425-1980
   Counsel to Altus Brands, LLC and CCA-Renaissance
   Square Shopping
   Center, LLC, TKG Powder Basin, LLC, Westlake
   Promenade, LLC and Kornland Building Company           McElroy, Deutsch, Mulvaney & Carpenter, LLP               David P. Primack, Esq.                                    302-654-4031
   Counsel to Asics America Corporation                   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       Adrienne K. Walker, Esq. and Eric R. Blythe               617-542-2241
   Counsel to Asics America Corporation                   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       Jeffry A. Davis, Esq.                                     858-314-1501
   Counsel for Cape Town Plaza LLC, Route 140 School
   Street LLC, Westwood Marketplace Holdings LLC,
   Solomon Pond Mall LLC, CLPF – Marketplace LLC,
   Palm Beach Mall Holdings LLC                           Mirick, OConnell, DeMallie & Lougee, LLP                  Paul W. Carey                                             508-791-8502
   Counsel for Route 140 School Street LLC (“Route
   140”),Cape Town Plaza LLC (“Cape Town”), CLPF -
   Marketplace LLC, Solomon Pond Mall LLC and
   Westwood Marketplace Holdings LLC                      Mirick, OConnell, DeMallie & Lougee, LLP                  Gina Barbieri ONeil                                       508-898-1502
   Counsel for The Stadium Chair Company, LLC             Morris James LLP                                          Stephen M. Miller, Esq.                                   302-571-1750
   Counsel to Kukui Grove Center Investment Group,
   Inc. and Maui Marketplace Investment Group, Inc.       Morris James LLP                                          Carl N. Kunz, III                                         302-571-1750
   Counsel to Golden Viking Sports LLC & Sternoff LLC
   d/b/a Body Glide                                       Morris James LLP                                          Brett D. Fallon                                           302-571-1750
   Counsel for Wilmington Savings Fund Society, FSB
   as Admin Agent ("WSFS"0                                Morris Nichols Arsht & Tunnell LLP                        Robert J Dehney Greg W Werkheiser                         302-658-3989
   Counsel to CCA-Renaissance Square Shopping
   Center, LLC, Westlake Promenade, LLC and
   Kornland Building Company                              Munger, Tolles & Olson LLP                                Thomas B. Walper, Esq. & Emily Bussigel, Esq.             213-683-4022
                                                          New York Life Investment Management Mezzanine
   Senior Noteholder                                      Partners, LP                                              c/o GoldPoint Partners LLC                                212-576-5591
                                                          New York Life Investment Management Mezzanine
   Committee Member Unsecured Creditors                   Partners, LP                                              c/o Thomas Haubenstricker                                 212-576-5591
   Committee Member Unsecured Creditors                   Nike, Inc.                                                Attn: Kim Stewart                                         503-820-3008
   Senior Noteholder                                      NW MUTUAL LIFE                                            Attn Director or Officer                                  414-665-2507
   Senior Noteholder                                      NY LIFE                                                   C/O GoldPoint Partners LLC                                212-576-5591
   Senior Noteholder                                      NY LIfe Inv. Mgt Mezzanine Partners Parallel Fund, LP     c/o GoldPoint Partners LLC                                212-576-5591
   US Trustee for District of DE                          Office of the United States Trustee Delaware              Hannah McCollum                                           302-573-6497
   DE Attorney General Office                             Office Of The US Attorney General                         Matthew Denn                                              302-577-6499
   Counsel for certain holders of 11.5% Senior
   Subordinated Notes Due February 19, 2018 under the
   Securities Purchase Agreement, dated as of May 3,
   2006                                                   OMelveny & Meyers LLP                                     Joseph Zujkowski                                          212-326-2061
   Counsel for certain holders of 11.5% Senior
   Subordinated Notes Due February 19, 2018 under the
   Securities Purchase Agreement, dated as of May 3,
   2006                                                   OMelveny & Meyers LLP                                     Steve Warren, Sunna Choi                                  213-430-6407
   Senior Noteholder                                      Partners Group Global Value SICAV                         Andrea Cagnati                                            41-41-784-65-64
   Senior Noteholder                                      Partners Group Mezzanine Finance II, L.P.                 Mr. Roland Roffler                                        41-41-784-65-64
   Senior Noteholder                                      Partners Group Prime Yield S.A. R.L.                      Mr. Roland Roffler                                        41-41-784-65-64
                                                          Partners Group Private Equity Performance Holding
   Senior Noteholder                                      Limited                                                   Mr. Roland Roffler                                        41-41-784-65-64
   Senior Noteholder                                      PEARL HOLDING LIMITED                                     Roland Roffler                                            41-41-784-65-64
   Tax Collector of the County of Pinellas, State of
   Florida                                                Pinellas County Tax Collector                             Diane Nelson, CFC Tax Collector                           727-464-4110
   Placer County Office of the Treasurer-Tax Collector    Placer County Deputy Tax Collector                        Robert Kanngiesser                                        530-889-4123
   Counsel to Tahsin Industrial Corp. USA and THOR-
   LO, Inc.                                               Potter Anderson & Corroon LLP                             Jeremy W. Ryan & Etta R. Mayers & R. Stephen McNeill      302-658-1192
   Committee Member Unsecured Creditors                   Realty Income Corp.                                       Attn: Kirk R. Carson, Esq.                                858-481-4862
   Counsel for Siemens Financial Services, Inc.           Reed Smith LLP                                            Claudia Z. Springer, Esq. & Jennifer P. Knox, Esq.        215-851-1420
   Counsel for 101 & Scottsdale, LLC and Siemens
   Financial Services, Inc.                               Reed Smith LLP                                            Kurt F. Gwynne, Esquire & Emily K. Devan, Esquire         302-778-7575
   Counsel for Siemens Financial Services, Inc.           Reed Smith LLP                                            Emily Devan, Esq.                                         302-778-7575




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                         3 of 4
                                                            Case 16-10527-MFW             Doc 4351         Filed 11/28/18   Page 18 of 25


                                                                                                Exhibit C
                                                                                          Core/2002 Service List
                                                                                           Served via Facsimile




                      DESCRIPTION                                              CREDITOR NAME                                           CREDITOR NOTICE NAME                     FAX NUMBER
   Counsel for Bank of America, N.A., Administrative
   Agent and Collateral Agent under the Second
   Amended and Restated Credit Agreement, dated as
   of May 17, 2012                                         Riemer & Braunstein LLP                                    Donald E. Rothman, Esq. & Marjorie S. Crider, Esq.       617-880-3456
   Counsel for GoPro, Inc.                                 Rimon, P.C.                                                Phillip K. Wang                                          800-930-7271
   Interested Party                                        Rosenthal & Rosenthal, Inc.                                Attention Anthony DiTirro                                212-356-3452
                                                                                                                                                                               202-772-9317
   SEC Headquarters                                        Securities & Exchange Commission                           Secretary of the Treasury                                202-772-9318
   SEC Regional Office                                     Securities & Exchange Commission                           Sharon Binger Regional Director                          215-597-3194
   SEC Regional Office                                     Securities & Exchange Commission NY Office                 Andrew Calamari, Regional Director                       212-336-1320
   Attorneys for Attorneys For Lessor Rainbow
   Investments Co. (Grossmont Shopping Center)             Seltzer Caplan McMahon Vitek a Law Corporation             Dennis J. Wickham, Esq.                                  619-702-6812
   Counsel to Tahsin Industrial Corp. USA                  Sills Cummis & Gross P.C.                                  Boris Mankovetskiy & Lucas Hammonds                      973-643-6500
   Counsel to Altus Brands, LLC                            South Bay Law Firm                                         Michael D. Good, Esq.                                    310-356-3229
   Senior Noteholder                                       STICHTING PENSIOENFONDS                                    C/O AlpInvest Partners B.V.                              31-20-540-7500
   Committee Member Unsecured Creditors                    Stitching Pensioenfonds ABP                                c/o AlpInvest Partners                                   31-20-540-7500

   Counsel for Route 140 School Street LLC, Cape Town
   Plaza LLC, CLPF – Marketplace LLC, Solomon Pond
   Mall LLC, Westwood Marketplace Holdings LLC, Golf
   and Tennis Pro Shop, Inc. d/b/a PGA Tour Superstore Sullivan Hazeltine Allinson LLC                                Elihu E. Allinson III, Esq.                              302-428-8195

   Attorneys for Wigwam Mills, Inc., T-Shirt International,
   Inc., Waldorf Shoppers’ World, LLC, Tucson Fiesta
   LLC, Parker Central Plaza, Ltd., Preston Park
   Partners, Ltd., De Rito Talking Stick South, LLC         Sullivan Hazeltine Allinson LLC                           William A. Hazeltine, Esq.                               302-428-8195
                                                                                                                      David S. Kupetz, Esquire & Jessica L. Vogel, Esquire &
   Counsel for Agron, Inc. and Rip Curl                    SulmeyerKupetz, A Professional Corporation                 Alan G. Tippie, Esquire                                  213-629-4520
   Committee Member Unsecured Creditors                    TCW/Crescent Mezzanine Partners et al.                     Attn: Elizabeth Ko                                       310-235-5967
                                                           TCW/CRESCENT MEZZANINE PARTNERS III
   Senior Noteholder                                       NETHERLANDS, L.P.                                          Elizabeth Ko                                             310-235-5967
   Senior Noteholder                                       TCW/CRESCENT MEZZANINE PARTNERS III, L.P.                  Elizabeth Ko                                             310-235-5967
   Senior Noteholder                                       TCW/CRESCENT MEZZANINE PARTNERS IV, L.P.                   Elizabeth Ko                                             310-235-5967
   Senior Noteholder                                       TCW/CRESCENT MEZZANINE PARTNERS IVB, L.P.                  Elizabeth Ko                                             310-235-5967
   Senior Noteholder                                       TCW/CRESCENT MEZZANINE TRUST III                           Elizabeth Ko                                             310-235-5967

   Counsel for E&B Giftware, LLC, and Sportsline, Inc.     The Powell Firm, LLC                                       Jason C. Powell, Esquire                                 302-650-1574
   Attorneys for Nike USA, Inc. and Hurley International
   LLC                                                     Tonkon Torp LLP                                            Albert N. Kennedy, Esq. & Ava L. Schoen, Esq.            503-274-8779
   US Attorneys Office                                     US Attorney For Delaware                                   Charles Oberly c/o Ellen Slights                         302-573-6431
   Counsel to Bill Seidle Nissan, Inc.                     VANESSA M. BERTRAN, P.A.                                   Vanessa M. Bertran                                       305-445-9680
   Senior Noteholder                                       VARMA MUTUAL PENSION INSURANCE COMPANY                     Attn Director or Officer                                 358-10-244-5068
   Northlake Associates, LP                                White and Williams LLP                                     Marc S. Casarino, Esquire                                302-467-4550
   Attorneys for Midstate Mall, LLC and FGX
   International Inc.                                      Whiteford Taylor & Preston LLC                             Thomas J. Francella, Jr., Esq.                           302-357-3272
   Counsel to Bill Seidle Nissan, Inc.                     WHITEFORD TAYLOR & PRESTON LLC                             Thomas J. Francella, Jr.,                                302-357-3272
   Counsel for Shops at Bella Terra Owner, LP              Whiteford Taylor & Preston LLC                             L. Katherine Good & Chantelle D. McClamb                 302-661-7950
   Counsel for McClathy Company                            Willoughby & Pascuzzi LLP                                  Paul J Pascuzzi Felderstein Fitzgerald                   916-329-7435
   Counsel to Rothschild                                   Womble Bond Dickinson (US) LLP                             Mark L. Desgrosseilliers, Nicholas T. Verna              302-252-4330
   Counsel to Champion Energy Servicess LLC                Womble Bond Dickinson (US) LLP                             Kevin J. Mangan, Ericka F. Johnson                       302-661-7729
   Counsel for Hanesbrands Inc. (“Hanesbrands”)            Womble Carlyle Sandridge & Rice, LLP                       Thomas M. Horan, Esquire                                 302-252-4330
   Counsel for Hanesbrands Inc. (“Hanesbrands”)            Womble Carlyle Sandridge & Rice, LLP                       Jennifer Barker Lyday, Esquire                           336-726-9062




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                           4 of 4
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 19 of 25




                    EXHIBIT D
                     Case 16-10527-MFW        Doc 4351          Filed 11/28/18   Page 20 of 25
                                                     Exhibit D
                                             Affected Party Service List
                                                Served via Facsimile

                        CREDITOR NAME            CREDITOR NOTICE NAME              FAX NUMBER
                   Hoffmann & Baron, LLP     Robert Neuner                         973-331-1717
                   Potter Anderson Corroon   Jeremy Ryan R Stephen Mcneill         302-658-1192
                   White and Williams LLP    Amy E Vulpio                          215-789-7550
                   White and Williams LLP    Marc S Casarino                       302-467-4550




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                1 of 1
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 21 of 25




                    EXHIBIT E
                                                                      Case 16-10527-MFW       Doc 4351         Filed 11/28/18   Page 22 of 25

                                                                                                    Exhibit E
                                                                                              Core/2002 Service List
                                                                                             Served via Overnight Mail




                  CREDITOR NAME                         CREDITOR NOTICE NAME                          ADDRESS1                               ADDRESS2                    CITY         STATE     ZIP     COUNTRY
280 FUNDING I                                    Alice Taormina                         345 Park Avenue 31St Floor                                               New York             NY          10154 US
Aframe & Barnhil PA                              Carl D Aframe Esq                      390 Main Street                         Suite 901                        Worcester            MA    01608-      US
American Express Travel Related Services                                                                                                                         Malvern, PA 19355-
Company, Inc.                                    c/o Becket & Lee LLP                   PO Box 3001                                                              0701                 PA    19355-0701    US
Andrew Gravina                                   Special Handling Group MD NC317        7100 Highlands Pkwy                     IBM Credit LLC                   Smyrna               GA          30082   US
Andrews Kurth LLP                                Michelle V Larson                      1717 Main Street Suite 3700                                              Dallas               TX          75201   US
Asics America Corp                               Attn Mark Schollaert                   80 Technology Drive                                                      Irvine               CA          92618   US
Attorney for Champion Energy Svcs                Erica Akerman                          1500 Rankin Road Suite 200                                               Houston              TX          77073   US
Bailey Cavalieri LLC                             Matthew T Schaeffer                    10 West Broad Street Suite 2100                                          Columbus             OH          43215   US
Bailey Cavalieri LLC                             Robert B Berner                        1250 Kettering Tower                                                     Dayton               OH          45423   US
Beall Burkhardt APC                              Eric W Burkhardt                       1114 State Street Suite 200                                              Santa Barbara        CA          93101   US
Bifferato LLC                                    Ian Connor Bifferato                   1007 N Orange St Fl 4                   Thomas F Driscoll III            Wilmington           DE    19801-1242    US
BROWN McGARRY NIMEROFF LLC                       Jami B. Nimeroff                       901 N. Market St, Suite 1300                                             Wilmington           DE    19801
Cahill & Campitiello                             Larry Campitiello Esq                  5740 Fleet Street Suite 140                                              Carlsbad             CA          92008   US
Coman & Anderson PC                              David A Newby & John S Delnero         650 Warrenville Rd Suite 500                                             Lisle                IL          60532   US
                                                                                        Department of Labor and Industry,
Commonwealth of Pennsylvania                     Linda Mitten                           Collections Support Unit                651 Boas Street, Room 702        Harrisburg           PA    17121
Connecticut General Life Insurance               Edward Lewis                           900 Cottage Grove Road                  A4AA                             Bloomfield           CT    06002-        US
Credit Suisse Anlagestiftung 2SAÜLE              Roland Roffler                         Partners Group AG Product Services      Zugerstrasse 57 CH-6341          Baar Zug                          6341   CH
Cross & Simon LLC                                Christopher P Simon & Kevin S Mann     1105 North Market Street Suite 901                                       Wilmington           DE          19801   US
Cross & Simon LLC                                Christopher P Simon Esquire            1105 N Market Street Suite 901                                           Wilmington           DE          19801   US
Cummins & White LLP                              Fred M Whitaker PC & Iman Reza         2424 SE Bristol Street Suite 300                                         Newport Beach        CA    92660-0764    US
Davidoff Hutcher & Citron LLP                    David H Wander Esq                     605 Third Avenue                                                         New York             NY          10158   US
DCM Development Company LLC                      Attn Jessica Kelting                   8300 Eager Rd No 601                                                     St Luis              MO          63144   US
Eiseman Levine Lehrhaupt Kakoyianis              Laurence May Esq                       805 Thrid Avenue                                                         New York             NY          10022   US
Foley Lardner LLP                                Michael J Small                        321 North Clark Street Suite 2800                                        Chicago              IL    60654-5313    US
Gaiam Fit for LIfe                               Lee Anchin                             West 33rd Street                        Suite 802                        New York             NY          10001   US
Gellert Scali Busenk Brown                       Ronald S Gellert                       1201 N Orange St Suite 300              Margaret F England               Wilmington           DE          19801   US
Gilbert Bird Law Firm PC                         Ryan J Bird                            10575 North 114th Street Suite 115                                       Scottsdale           AZ          85259   US
Goldstein & McClintock LLLP                      Harold D Israel Esq                    208 S LaSalle Street Suite 1750                                          Chicago              IL          60604   US
GSO Special Situations Fund LP                   Alice Taormina                         345 Park Avenue 31St Floor                                               New York             NY          10154   US
GSO Special Situations Overseas                  Alice Taormina                         345 Park Avenue 31St Floor                                               New York             NY          10154   US
GSO Targeted Opportunity Master                  Alice Taormina                         345 Park Avenue 31St Floor                                               New York             NY          10154   US
Hefner Stark Marois LLP                          Howard S Nevins                        2150 River Plaza Drive Suite 450                                         Sacramento           CA          95833   US
Hefner Stark Marois LLP                          Howard S Nevins                        2150 River Plaza Dr Suite 450                                            Sacramento           CA    95833         US
Internal Revenue Service                         Centralized Insolvency Operation       PO Box 7346                                                              Philadelphia         PA    19101-7346    US
Katten Muchin Rosenman LLP                       John P Sieger Dmitriy Lampert          525 West Monroe Street                                                   Chicago              IL    60661-3693    US
Kelley Business Law                              Shane R Kelley Esq                     12800 Whitewater Drive                  Suite 100                        Minnetonka           MN          55343   US
Ken Burton Manatee Cnty                          Tax Collect Vicky Zartman              4333 US 301 N                           Legal Collect Supp Special       Ellenton             FL          34222   US
                                                 Attn: Bankrtuptcy Division c/o Linda
Kern County Treasurer and Tax Collector Office   Delgado                                P.O. Box 579                                                             Bakerfields          CA    93302-0579    US
Law Offices of Glen Dresser                      Glen Dresser                           5250 Lankershim Blvd Suite 500                                           North Hollywood      CA         91601    US
Levy Von Beck & Associates, P.S.                 Katie J. Comstock                      1200 Fifth Avenue                       Suite 1850                       Seattle              WA    98101-0043
Lewis Rice LLC                                   Larry E Parres John J Hall             600 Washington Ave Ste 2500                                              St Luis              MO         63101    US
Life Insurance Co of North America               Edward Lewis                           900 Cottage Grove Road                  A4AA                             Bloomfield           CT    06002-        US
MAC Equity Holdings I LLC                        Nakietha Richard Elizabeth Ko          865 South Figueroa Street                                                Los Angeles          CA         90017    US
Magnozzi & Kye LLP                               Amish R Doshi Esq                      23 Green Street Suite 302                                                Huntington           NY         11743    US
Maricopa County Attorney's Office                Civil Services Division                222 North Central Avenue Suite 1100     Attn Lori A Lewis Peter Muthig   Phoenix              AZ    85004-2206    US
Meyers Rodbell & Rosenbaum PA                    M Evan Meyers                          6801 Kenilworth Avenue Suite 400                                         Riverdale            MD    20737-1385    US
Mintz Levin Cohn Ferris Glovsky                  Jeffry A Davis Esq                     3580 Carmel Mountain Road Suite 300                                      San Diego            CA         92130    US



In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                               1 of 2
                                                                               Case 16-10527-MFW           Doc 4351         Filed 11/28/18   Page 23 of 25

                                                                                                                Exhibit E
                                                                                                          Core/2002 Service List
                                                                                                         Served via Overnight Mail




                CREDITOR NAME                                  CREDITOR NOTICE NAME                              ADDRESS1                             ADDRESS2                   CITY      STATE     ZIP     COUNTRY
Morris James LLP                                        Carl N Kunz III                             500 Delaware Avenue Suite 1500           PO Box 2306                  Wilmington       DE          19801 US
Northwestern Mutual Life Insurance                                                                  720 E Wisconsin Avenue                                                Milwaukee        WI    53202-4797 US
NW MUTUAL LIFE                                          Attn Director or Officer                    720 E Wisconsin Avenue                                                Milwaukee        WI    53202-4797 US
NY Life Investment Mgmt Mezzanine                       co GoldPoint Partners LLC                   51 Madison Avenue                        Suite 1600                   New York         NY          10010 US
NY Life Investment Mgmt Mezzanine                       co Thomas Haubenstricker                    51 Madison Ave Ste 1600                  Vijay Palkar & Lorne Smith   New York         NY          10010 US

Office of the Treasurer/Tax Collector - Legal Section   Stephanie Profitt, Tax Collector Attorney   PO BOX 7426                                                           San Francisco    CA    94120-7426    US
Office of the United States Trustee Delaware            Hannah McCollum                             844 King St Ste 2207                     Lockbox 35                   Wilmington       DE    19899-0035
OMelveny & Meyers LLP                                   Joseph Zujkowski                            7 Times Square                                                        New York         NY          10036   US
Partners Group Global Value SICAV                       Andrea Cagnati                              Zugerstrasse 57                                                       Baar Zug                      6341   CH
Partners Group Mezzanine Finance II                     Mr Roland Roffler                           Zugerstrasse 57                                                       Baar Zug                      6341   CH
Partners Group Mezzanine Finance II                     Mr Roland Roffler                           Tudor House Le Bordage                   St Peter Port                Guernsey               GY1 1BT       GB
Partners Group Prime Yield S ar l                                                                   6 Rue Eugene Ruppert                                                  Luxembourg                    2453   LU
Partners Group Prime Yield SA RL                        Mr Roland Roffler                           Zugerstrasse 57                          CH 6341 Baar Zug             Baar Zug                      6341   CH
PEARL HOLDING LIMITED                                   Roland Roffler                              Zugerstrasse 57                                                       Baar Zug                      6341   CH
Pearl Holding Limited                                   co Partners Group Guernsey Limited          Tudor House Le Bordage                   St Peter Port                Guernsey               GY1 1BT       GB
Ptnrs Group Priv Equity Performance                     Mr Roland Roffler                           Zugerstrasse 57                          CH 6341 Baar Zug             Baar Zug                      6341   CH
Ptnrs Group Priv Equity Performance                     co Partners Group Guernsey Limited          Tudor House Le Bordage                   St Peter Port                Guernsey               GY1 1BT       GB
Ray Quinney & Nebeker PC                                David Leigh Esq                             36 South State Street Suite 1400                                      Salt Lake City   UT          84111   US
Reed Smith LLP                                          Emily Devan                                 1201 Market Street Suite 1500                                         Wilmington       DE    19801         US
Riemer & Braunstein LLP                                 Donald E Rothman & Marjorie Crider          Three Center Plaza Suite 600                                          Boston           MA    02108-0000    US
Securities & Exchange Commission                        Shamoil Shiphandler & Farol Parco           801 Cherry Street                        Suite 1900 Unit 18           Forth Worth      TX          76012   US
Securities & Exchange Commission                        Sharon Binger Regional Director             One Penn Center                          1617 JFK Boulevard Ste 520   Philadelphia     PA          19103   US
Silver & DeBoskey                                       Steven W Kelly Esq                          1801 York Street                                                      Denver           CO          80206   US
STICHTING PENSIOENFONDS                                 CO AlpInvest Partners BV                    Jachthavenweg 118                        1081 KJ                      Amsterdam                     1081   NL
Stichting Pensioenfonds ABP                             Represented by AlpInvest Partners           Jachthavenweg 118                        co AlpInvest Partners BV     Amsterdam                     1081   NL
Stichting Pensioenfonds Zorg EnWel                      Represented by AlpInvest Partners           Jachthavenweg 118                        co AlpInvest Partners BV     Amsterdam                     1081   NL
Stitching Pensioenfonds ABP                             co AlpInvest Partners                       1081 KJ Amsterdam                        Attn: M Rademakers           Amsterdam                     1081   NL
                                                        Elihu E. Allinson III, Esq., William A.
Sullivan Hazeltine Allinson LLC                         Hazeltine, Esq.                             901 North Market Street, Suite 1300                                   Wilmington       DE    19801
Sullivan Hill Lewin Rez & Engel                         Christopher V Hawkins Esq                   550 West C Street Suite 1500                                          San Diego        CA         92101    US
TCWCRESCENT MEZZANINE PARTNERS III                      Elizabeth Ko                                865 South Figueroa Street                                             Los Angeles      CA         90017    US
TCWCRESCENT MEZZANINE PARTNERS III                      Elizabeth Ko                                865 South Figueroa Street                                             Los Angeles      CA         90017    US
TCWCRESCENT MEZZANINE PARTNERS IV                       Elizabeth Ko                                865 South Figueroa Street                                             Los Angeles      CA         90017    US
TCWCRESCENT MEZZANINE PARTNERS IVB                      Elizabeth Ko                                865 South Figueroa Street                                             Los Angeles      CA         90017    US
TCWCRESCENT MEZZANINE TRUST III                         Elizabeth Ko                                865 South Figueroa Street                                             Los Angeles      CA         90017    US
The Powell Firm LLC                                     Jason C Powell                              405 N King St Suite 440                  PO Box 289                   Wilmington       DE         19899    US
The Rosner Law Group LLC                                Frederick Rosner Julia Klein                824 Market Street Suite 810                                           Wilmington       DE         19801    US
The Rosner Law Group LLC                                Scott J Leonhardt Esq                       824 Market Street Suite 810                                           Wilmington       DE         19801    US
US Attorney For Delaware                                Charles Oberly co Ellen Slights             1007 Orange St Ste 700                   PO Box 2046                  Wilmington       DE    19899-2046    US
VARMA MUTUAL PENSION INSURANCE CO                       Attn Director or Officer                    Salmisaarenranta 11                      00180 Helsinki               Helsinki               00180-        FI
Whiteford Taylor & Preston LLC                          Katherine Good Chantelle McClamb            405 North King Street Suite 500          The Renaissance Centre       Wilmington       DE         19801    US
WHITEFORD TAYLOR & PRESTON LLC                          Thomas J Francella Jr                       405 North King Street Suite 500          The Renaissance Centre       Wilmington       DE         19801    US
Womble Bond Dickinson US                                Mark Desgrosseilliers Nick Verna            222 Delaware Avenue Suite 1501                                        Wilmington       DE         19801    US
Womble Carlyle Sandridge Rice LLP                       Thomas M Horan Esquire                      222 Delaware Avenue Suite 1501                                        Wilmington       DE         19801    US




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                                                            2 of 2
Case 16-10527-MFW   Doc 4351   Filed 11/28/18   Page 24 of 25




                    EXHIBIT F
                                               Case 16-10527-MFW     Doc 4351          Filed 11/28/18   Page 25 of 25
                                                                            Exhibit F
                                                                   Affected Parties Service List
                                                                    Served via Overnight Mail


     CREDITOR NAME                    CREDITOR NOTICE NAME                        ADDRESS1                  ADDRESS2      CITY       STATE    ZIP COUNTRY
 A DIVISION OF GLJ LLC                                                1415 NORTH DAYTON STREET 2S                     Chicago        IL       60622
 Hoffmann & Baron LLP        Robert Neuner                            6 Campus Drive                                  Parsippany     NJ        7054
 O2Cool LLC                  GUANGZHOU FULUNG TOYS & GIFTS CO         HUANGSHI NAN ROA                                NANSHA                 511458 China
 O2Cool LLC                  Jason Torf Horwood Marcus Berk           500 W Madison St Suite 3700                     Chicago        IL       60661
 Potter Anderson Corroon     Jeremy Ryan R Stephen Mcneill            1313 N Market St 6th Floor           PO Box 951 Wilmington     DE       19801
 Steve Jackson                                                        168 N CLINTON ST STE 500                        Chicago        IL       60661
 White and Williams LLP      Amy E Vulpio                             1650 Market Street                   18th Floor Philadelphia   PA       19103
 White and Williams LLP      Marc S Casarino                          824 N Market Street Suite 902                   Wilmington     DE       19801




In re TSA WD Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                       1 of 1
